 


109 HR 1961 IH: Pension Preservation and Savings Expansion Act of 2005
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1961 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Cardin introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand pension coverage and savings opportunities and to provide other pension reforms. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Pension Preservation and Savings Expansion Act of 2005. 
(b)Amendment of 1986 codeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Making today's retirement savings opportunities permanent 
Sec. 101. Pensions and individual retirement arrangement provisions of Economic Growth and Tax Relief Reconciliation Act of 2001 made permanent 
Sec. 102. Saver's credit made permanent 
Title II—Building and preserving retirement assets and enhancing portability 
Sec. 201. Expansion of Saver’s credit 
Sec. 202. Faster vesting of employer nonelective contributions 
Sec. 203. Allow rollovers by nonspouse beneficiaries of certain retirement plan distributions 
Sec. 204. Enhancing portability of after-tax amounts 
Sec. 205. IRA eligibility for the disabled 
Sec. 206. Exclusion of certain qualified annuity payments 
Sec. 207. Exclusion of certain nonqualified annuity payments 
Sec. 208. Facilitation under fiduciary rules of certain rollovers and annuity distributions 
Sec. 209. Increasing participation through automatic contribution arrangements 
Sec. 210. Facilitating longevity insurance 
Sec. 211. Direct payment of tax refunds to individual retirement plans 
Sec. 212. Treatment of qualified retirement planning services 
Sec. 213. Repeal of combined plan deduction limit 
Title III—Expanding small business retirement plan coverage and making the elective deferral rules simpler and more uniform 
Sec. 301. Allow additional nonelective contributions to SIMPLE Plans 
Sec. 302. Conform matching contribution rules for SIMPLE IRAs and SIMPLE 401(k)s 
Sec. 303. Uniform catch-up contribution rule 
Sec. 304. Uniform definition of compensation 
Sec. 305. Uniform withdrawal rules 
Sec. 306. Allow level dollar contributions to SEPs 
Sec. 307. Tax treatment of certain nontrade or business SEP contributions 
Sec. 308. Allow certain plan transfers and mergers 
Title IV—Expanding retirement savings for tax-exempt organization and government employees 
Sec. 401. Waiver of 10 percent early withdrawal penalty tax on certain distributions of pension plans for public safety employees 
Sec. 402. Clarifications regarding purchase of permissive service credit 
Sec. 403. Eligibility for participation in retirement plans 
Sec. 404. Clarification of minimum distribution rules 
Sec. 405. Church plan rule 
Sec. 406. Clarification of treatment of Indian tribal governments 
Sec. 407. Deferral agreements 
Sec. 408. Plans maintained by State or local governments 
Sec. 409. Clarification of treatment of section 403(b) programs 
Title V—Simplification and equity 
Sec. 501. Updating and simplifying the minimum distribution rules 
Sec. 502. Clarification of catch-up contributions 
Sec. 503. Treatment of unclaimed benefits 
Sec. 504. Allow direct rollovers from retirement plans to Roth IRA 
Sec. 505. Reform excise tax on excess contributions 
Sec. 506. Intermediate sanctions for inadvertent failures 
Sec. 507. Clarification of substantially equal periodic payment rule 
Sec. 508. Clarification of treatment of distributions of annuity contracts 
Sec. 509. Golden parachute excise tax to apply to excessive employee remuneration paid by corporation after declaration of bankruptcy 
Sec. 510. Differential pay 
Sec. 511. Excess benefit plans 
Sec. 512. Tax treatment of employee contributions to contributory defined benefit plans 
Sec. 513. Protecting older, longer service participants 
Sec. 514. Clarification regarding elective deferrals 
Sec. 515. Reform of the minimum participation rule 
Sec. 516. Repeal of optional treatment of elective deferrals as Roth contributions 
Title VI—Improvements in pension security 
Sec. 601. Periodic pension benefits statements 
Sec. 602. Inapplicability of relief from fiduciary liability during blackout periods 
Sec. 603. Diversification requirements for defined contribution plans that hold employer securities 
Sec. 604. Effective dates and related rules 
Title VII—Other tax provisions relating to pensions 
Sec. 701. Reporting simplification 
Sec. 702. Improvement of Employee Plans Compliance Resolution System 
Sec. 703. Extension of moratorium on application of certain nondiscrimination rules to all governmental plans 
Sec. 704. Notice and consent period regarding distributions 
Sec. 705. Qualified group legal services plans 
Sec. 706. Tax-free distributions from individual retirement plans for charitable purposes 
Title VIII—Miscellaneous provisions 
Sec. 801. Provisions relating to plan amendments  
IMaking today's retirement savings opportunities permanent 
101.Pensions and individual retirement arrangement provisions of Economic Growth and Tax Relief Reconciliation Act of 2001 made permanent 
(a)In generalSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by adding at the end the following new subsection:  
 
(c)ExceptionSubsections (a) and (b) shall not apply to the provisions of, and amendments made by, subtitles (A) through (F) of title VI (relating to pension and individual retirement arrangement provisions).. 
(b)Conforming amendmentsSection 901(b) of such Act is amended— 
(1)by striking and the Employee Retirement Income Security Act of 1974 in the text, and 
(2)by striking of certain laws in the heading. 
102.Saver's credit made permanent 
(a)In generalSection 25B of the Internal Revenue Code of 1986 (relating to elective deferrals and IRA contributions by certain individuals) is amended by striking subsection (h). 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2005. 
IIBuilding and preserving retirement assets and enhancing portability 
201.Expansion of Saver’s credit 
(a)ExpansionThe table contained in subsection (b) of section 25B of the Internal Revenue Code of 1986 (relating to applicable percentage) is amended to read as follows:  
Adjusted Gross Income 
 
Joint return Head of HouseholdAll other cases Applicable precentage 
OverNot overOverNot overOverNot over 
 
$30,000$22,500$15,00050 
30,00040,00022,50030,00015,00020,00020 
40,00050,00030,00037,50020,00025,00010 
50,00037,50025,0000 
(b)Adjustment for inflationSection 25B (as amended by subsection (a)) of such Code is further amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection: 
 
(h)Adjustment for inflation 
(1)In generalIn the case of any taxable year beginning after December 31, 2008, each dollar amount in the table contained in subsection (b) in the columns under the heading All other cases shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2007 for calendar year 1992 in subparagraph (B) thereof.If any increase under the preceding sentence is not a multiple of $1,000, such increase shall be rounded to the nearest multiple of $1,000. 
(2)Adjustment of Amounts relating to Joint return and Head of householdIn the case of any taxable year beginning after December 31, 2008— 
(A)there shall be substituted for each dollar amount in the table contained in subsection (b) in the columns under the heading Joint return a dollar amount equal to twice the corresponding dollar amount in such table in the columns under the heading All other cases (as increased under paragraph (1)), and 
(B)there shall be substituted for each dollar amount in the table contained in subsection (b) in the columns under the heading Head of household a dollar amount equal to 11/2 times the corresponding dollar amount in such table in the columns under the heading All other cases (as increased under paragraph (1)).. 
(c)Testing periodSubparagraph (B) of section 25B(d)(2) of such Code is amended to read as follows: 
 
(B)Testing periodFor purposes of subparagraph (A), the testing period, with respect to a taxable year, is the period which includes— 
(i)such taxable year, and 
(ii)the 3 preceding taxable years.. 
(d)Treatment as refundable 
(1)Credit moved to subpart relating to refundable credit 
(A)In generalSection 25B of such Code, as amended by this Act, is hereby moved to subpart C of part IV of subchapter A of chapter 1 (relating to refundable credits) and inserted after section 35. 
(B)Technical amendments 
(i)Section 36 of such Code is redesignated as section 37. 
(ii)Section 25B of such Code (as moved by subparagraph (A)) is redesignated as section 36. 
(iii)The table of sections for subpart A of such part is amended by striking the item relating to section 25B. 
(iv)The table of sections for subpart C of such part is amended by redesignating the item relating to section 36 as an item relating to section 37 and by inserting after section 35 the following new item: 
 
 
Sec. 36. Elective deferrals and IRA contributions by certain individuals. 
(2)Mandatory deposit into qualified account 
(A)No reduction of taxSubsection (a) of section 36 of such Code, as moved and redesignated by paragraph (1), is amended by striking credit against the tax imposed by this subtitle and inserting tax credit. 
(B)Deposit into qualified accountSubsection (g) of section 36 of such Code, as moved and redesignated by paragraph (1), is amended to read as follows: 
 
(g)Deposit into qualified account 
(1)In generalAny amount allowed as a tax credit under subsection (a) shall not be allowed as a credit against any tax imposed by this subtitle but instead shall be treated as an overpayment under section 6401(b) and— 
(A)shall be paid on behalf of the individual taxpayer to an applicable retirement plan designated by the individual to be invested in a manner designated by the individual, except that in the case of a joint return, each spouse shall be entitled to designate an applicable retirement plan and investments with respect to payments attributable to such spouse, or 
(B)in the case of taxpayer who does not properly designate an applicable retirement plan in a timely manner or who designates an applicable retirement plan that does not accept such amount in a timely manner, shall be paid or credited on behalf of the individual taxpayer in a manner determined under rules prescribed by the Secretary that provide treatment comparable to the treatment under subparagraph (A). 
(2)Applicable retirement planFor purposes of this subsection, the term applicable retirement plan means a plan that elects to accept deposits under this subsection and that is described in clause (iii), (iv), (v), or (vi) of section 402(c)(8)(B) or in section 408A(b). 
(3)Treatment of direct paymentsAll amounts paid under this subsection shall be treated for purposes of this title as income attributable to a Roth IRA contribution in the case of a payment to an individual retirement plan. . 
(3)Regulation and promotionSection 36 of such Code, as amended and redesignated by this section, is amended by adding at the end the following new subsection: 
 
(h)Regulation and promotionThe Secretary may prescribe such regulations and other guidance as may be necessary or appropriate to carry out this section. The Secretary shall also take such steps as he determines necessary and appropriate to increase public awareness of the credit provided under this section.. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
202.Faster vesting of employer nonelective contributions 
(a)Amendments to the Internal Revenue Code of 1986 
(1)In generalParagraph (2) of section 411(a) of the Internal Revenue Code of 1986 (relating to employer contributions) is amended to read as follows: 
 
(2)Employer contributions 
(A)Defined benefit Plans 
(i)In generalIn the case of a defined benefit plan, a plan satisfies the requirements of this paragraph if it satisfies the requirements of clause (ii) or (iii). 
(ii)5-year vestingA plan satisfies the requirements of this clause if an employee who has completed at least 5 years of service has a nonforfeitable right to 100 percent of the employee’s accrued benefit derived from employer contributions. 
(iii)3 to 7 year vestingA plan satisfies the requirements of this clause if an employee has a nonforfeitable right to a percentage of the employee’s accrued benefit derived from employer contributions determined under the following table: 
 
 
The nonforfeitable 
Years of servicepercentage is: 
 
320 
440 
560 
680 
7 or more100. 
(B)Defined contribution Plans 
(i)In generalIn the case of a defined contribution plan, a plan satisfies the requirements of this paragraph if it satisfies the requirements of clause (ii) or (iii). 
(ii)3-year vestingA plan satisfies the requirements of this clause if an employee who has completed at least 3 years of service has a nonforfeitable right to 100 percent of the employee’s accrued benefit derived from employer contributions. 
(iii)2 to 6 year vestingA plan satisfies the requirements of this clause if an employee has a nonforfeitable right to a percentage of the employee’s accrued benefit derived from employer contributions determined under the following table: 
 
 
The nonforfeitable 
Years of servicepercentage is: 
 
220 
340 
460 
580 
6100.. 
(2)Conforming amendmentSection 411(a) of such Code (relating to general rule for minimum vesting standards) is amended by striking paragraph (12). 
(b)Amendments to the Employee Retirement Income Security Act of 1974 
(1)In generalParagraph (2) of section 203(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1053(a)(2)) is amended to read as follows: 
 
(2) 
(A) 
(i)In the case of a defined benefit plan, a plan satisfies the requirements of this paragraph if it satisfies the requirements of clause (ii) or (iii). 
(ii)A plan satisfies the requirements of this clause if an employee who has completed at least 5 years of service has a nonforfeitable right to 100 percent of the employee’s accrued benefit derived from employer contributions. 
(iii)A plan satisfies the requirements of this clause if an employee has a nonforfeitable right to a percentage of the employee’s accrued benefit derived from employer contributions determined under the following table: 
 
 
The nonforfeitable 
Years of servicepercentage is: 
 
320 
440 
560 
680 
7 or more100. 
(B) 
(i)In the case of an individual account plan, a plan satisfies the requirements of this paragraph if it satisfies the requirements of clause (ii) or (iii). 
(ii)A plan satisfies the requirements of this clause if an employee who has completed at least 3 years of service has a nonforfeitable right to 100 percent of the employee’s accrued benefit derived from employer contributions. 
(iii)A plan satisfies the requirements of this clause if an employee has a nonforfeitable right to a percentage of the employee’s accrued benefit derived from employer contributions determined under the following table: 
 
 
The nonforfeitable 
Years of servicepercentage is: 
 
220 
340 
460 
580 
6100.. 
(2)Conforming amendmentSection 203(a) of such Act is amended by striking paragraph (4). 
(c)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to contributions for plan years beginning after December 31, 2005. 
(2)Collective bargaining agreementsIn the case of a plan maintained pursuant to one or more collective bargaining agreements between employee representatives and one or more employers ratified before the date of the enactment of this Act, the amendments made by this section shall not apply to contributions on behalf of employees covered by any such agreement for plan years beginning before the earlier of— 
(A)the later of— 
(i)the date on which the last of such collective bargaining agreements terminates (determined without regard to any extension thereof on or after such date of the enactment); or 
(ii)January 1, 2006; or 
(B)January 1, 2008. 
(3)Service requiredWith respect to any plan, the amendments made by this section shall not apply to any employee before the date that such employee has 1 hour of service under such plan in any plan year to which the amendments made by this section apply. 
203.Allow rollovers by nonspouse beneficiaries of certain retirement plan distributions 
(a)In general 
(1)Qualified plansSection 402(c) of the Internal Revenue Code of 1986 (relating to rollovers from exempt trusts) is amended by adding at the end the following new paragraph: 
 
(11)Distributions to inherited individual retirement plan of nonspouse beneficiary 
(A)In generalIf, with respect to any portion of a distribution from an eligible retirement plan of a deceased employee, a direct trustee-to-trustee transfer is made to an individual retirement plan described in clause (i) or (ii) of paragraph (8)(B) established for the purposes of receiving the distribution on behalf of an individual who is a designated beneficiary (as defined by section 401(a)(9)(E)) of the employee and who is not the surviving spouse of the employee— 
(i)the transfer shall be treated as an eligible rollover distribution for purposes of this subsection, 
(ii)the individual retirement plan shall be treated as an inherited individual retirement account or individual retirement annuity (within the meaning of section 408(d)(3)(C)) for purposes of this title, and 
(iii)section 401(a)(9)(B) (other than clause (iv) thereof) shall apply to such plan. 
(B)Certain trusts treated as beneficiariesFor purposes of this paragraph, to the extent provided in rules prescribed by the Secretary, a trust maintained for the benefit of one or more designated beneficiaries shall be treated in the same manner as a trust designated beneficiary.. 
(2)Section 403(a) plansSubparagraph (B) of section 403(a)(4) of such Code (relating to rollover amounts) is amended by inserting and (11) after (7). 
(3)Section 403(b) plansSubparagraph (B) of section 403(b)(8) of such Code (relating to rollover amounts) is amended by striking and (9) and inserting , (9), and (11). 
(4)Section 457 plansSubparagraph (B) of section 457(e)(16) of such Code (relating to rollover amounts) is amended by striking and (9) and inserting , (9), and (11). 
(b)Effective dateThe amendments made by this section shall apply to distributions after December 31, 2005. 
204.Enhancing portability of after-tax amounts 
(a)Rollovers between qualified plans and section 403(b) plansSubparagraph (A) of section 402(c)(2) of such Code (relating to maximum amount which may be rolled over) is amended by striking and which and inserting or to an annuity contract described in section 403(b) and such plan or contract. 
(b)Rollovers to defined benefit plansSubparagraph (A) of section 402(c)(2) of such Code (relating to maximum amount which may be rolled over) is amended by striking which is a part of a plan which is a defined contribution plan and. 
(c)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2005. 
205.IRA eligibility for the disabled 
(a)In generalSubsection (f) of section 219 of the Internal Revenue Code of 1986 (relating to other definitions and special rules) is amended by adding at the end the following: 
 
(8)Special rule for certain disabled individualsIn the case of an individual— 
(A)who is disabled (within the meaning of section 72(m)(7)), and 
(B)who has not attained the applicable age (as defined in section 401(a)(9)(H)) before the close of the taxable year,subparagraph (B) of subsection (b)(1) shall not apply.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2005. 
206.Exclusion of certain qualified annuity payments 
(a)In general 
(1)Qualified plansSubsection (e) of section 402 of the Internal Revenue Code of 1986 (relating to exempt trusts) is amended by adding at the end the following new paragraph: 
 
(7)Exclusion of percentage of lifetime annuity payments 
(A)In generalIn the case of a lifetime annuity payment to a qualified distributee from a qualified trust (within the meaning of subsection (c)(8)(A)) maintained in connection with a defined contribution plan, gross income shall not include 10 percent of the amount otherwise includible in gross income (determined without regard to this paragraph). 
(B)5-year limitationSubparagraph (A) shall apply to a qualified distributee only in the first 5 taxable years in which the qualified distributee receives lifetime annuity payments for the entire taxable year. For purposes of this subparagraph, all lifetime annuity payments received by a qualified distributee shall be taken into account to the extent that such payments are subject to this paragraph or to rules similar to the rules of this paragraph (other than sections 72(b)(5) and 101(d)(4)). 
(C)Limitation 
(i)In generalWith respect to any qualified distributee, subparagraph (A) shall not apply to any lifetime annuity payment to the extent that the portion of such payment includible in gross income, when added to the portion of all previous and simultaneous lifetime annuity payments that was included in gross income and that was paid to such qualified distributee during the taxable year, exceeds 50 percent of the applicable amount for such year under section 415(c)(1)(A). For purposes of the preceding sentence, the portion of lifetime annuity payments includible in gross income shall be determined without regard to subparagraph (A). 
(ii)Aggregation ruleFor purposes of this subparagraph, all lifetime annuity payments received by a qualified distributee shall be taken into account to the extent that such payments are subject to this paragraph or to rules similar to the rules of this paragraph (other than sections 72(b)(5) and 101(d)(4)). 
(D)DefinitionsFor purposes of this paragraph— 
(i)Lifetime annuity payment 
(I)In generalThe term lifetime annuity payment means a distribution which is a part of a series of substantially equal periodic payments (made not less frequently than annually) made over the life of the qualified distributee or the joint lives of the qualified distributee and the qualified distributee’s designated beneficiary. 
(II)Certain fluctuating paymentsAnnuity payments shall not fail to be treated as part of a series of substantially equal periodic payments merely because the amount of the periodic payments may vary in accordance with investment experience, reallocations among investment options, actuarial gains or losses, cost of living indices, a constant percentage (not less than zero) applied not less frequently than annually, or similar fluctuating criteria.  
(III)Certain changes in the mode of paymentAnnuity payments shall not fail to be treated as part of a series of substantially equal periodic payments merely because the period between each such payment is lengthened or shortened, but only if at all times such period is not longer than one year. 
(IV)Permitted reductionsAnnuity payments shall not fail to be treated as part of series of substantially equal periodic payments merely because, in the case of an annuity payable over the joint lives of the qualified distributee and the qualified distributee’s designated beneficiary, the amounts paid after the death of the qualified distributee or the qualified distributee’s designated beneficiary are less than the amounts payable during their joint lives. 
(V)Certain contract benefitsThe availability of a commutation benefit or other feature permitting acceleration of annuity payments (or a modification of the period during which such a benefit is available), a minimum period of payments certain, or a minimum amount to be paid in any event shall not affect the treatment of a distribution as a lifetime annuity payment.  
(VI)Trust paymentsIn the case of lifetime annuity payments being made to a qualified trust, payments by the qualified trust to a qualified distributee of the entire amount received by the qualified trust with respect to the qualified distributee shall constitute lifetime annuity payments. 
(ii)Qualified distributeeThe term qualified distributee means the employee, the surviving spouse of the employee, and an alternate payee who is the spouse or former spouse of the employee. 
(E)Recapture tax 
(i)In generalIf— 
(I)a an amount is not includible in gross income by reason of subparagraph (A), and 
(II)the series of payments of which such payment is a part is subsequently modified (other than by reason of death or disability) so that some or all future payments are not lifetime annuity payments,the qualified distributee’s gross income for the first taxable year in which such modification occurs shall be increased by an amount, determined under rules prescribed by the Secretary, equal to the amount which (but for subparagraph (A)) would have been includible in the qualified distributee’s gross income if the modification had been in effect at all times, plus interest for the deferral period at the underpayment rate established under section 6621. 
(ii)Deferral periodFor purposes of this subparagraph, the term deferral period means the period beginning with the taxable year in which (without regard to subparagraph (A)) the payment would have been includible in gross income and ending with the taxable year in which the modification described in clause (i)(II) occurs. 
(F)Phaseout of exclusion 
(i)In generalIn any taxable year, the exclusion from gross income for any qualified distributee under this paragraph and under rules similar to the rules of this paragraph (other than sections 72(b)(5) and 101(d)(4)) shall not exceed the income-adjusted limit. 
(ii)Income-adjusted limitFor purposes of this subparagraph, the income-adjusted limit shall be— 
(I)10 percent of the limitation described in subparagraph (C), reduced (but not below zero) by 
(II)the amount determined under clause (iii). 
(iii)Amount determinedThe amount determined under this clause shall be the amount which bears the same ratio to the amount described in clause (ii)(I) as— 
(I)the excess of the taxpayer’s adjusted gross income for such taxable year over the applicable dollar amount, bears to 
(II)$15,000 ($30,000 for a joint return). 
(iv)Limitation on reductionThe income-adjusted limit shall not be reduced below $200 by clause (ii)(II) unless (without regard to this clause) such limit is reduced to zero. 
(v)Rounding ruleAny income-adjusted limit determined under this subparagraph which is not a multiple of $10 shall be rounded to the next lowest multiple of $10. 
(vi)Adjusted gross incomeFor purposes of this subparagraph, adjusted gross income of any taxpayer shall be determined in the same manner as under section 408A(c)(3)(C)(i) except that section 408A(c)(3)(C)(i)(II) shall not apply for this purpose. 
(vii)Applicable dollar limitFor purposes of this subparagraph, the applicable dollar amount is— 
(I)in the case of a taxpayer filing a joint return, an amount equal to twice the amount in effect under subclause (II), 
(II)in the case of any other taxpayer (other than a married individual filing a separate return), $60,000, and 
(III)in the case of a married individual filing a separate return, zero. 
(viii)Special rule for married individuals filing separately and living apartSection 219(g)(4) shall apply for purposes of this subparagraph. 
(ix)Cost-of-living adjustmentIn the case of taxable years beginning after December 31, 2006, the Secretary shall adjust the $60,000 amount in clause (vii)(II) at the same time and in the same manner as under section 415(d), except that the base period shall be the calendar quarter beginning July 1, 2005, and any increase under this clause which is not a multiple of $5,000 shall be rounded to the next lowest multiple of $5,000. 
(G)Investment in the contractFor purposes of section 72, the investment in the contract shall be determined without regard to this paragraph.. 
(2)Section 403(a) plansParagraph (4) of section 403(a) of such Code (relating to qualified annuity plans) is amended by adding at the end the following new subparagraph: 
 
(C)Exclusion of percentage of lifetime annuity paymentsRules similar to the rules of section 402(e)(7) shall apply to distributions under any annuity contract to which this subsection applies.. 
(3)Section 403(b) plansSection 403(b) of such Code (relating to purchased annuities) is amended by adding at the end the following new paragraph: 
 
(14)Exclusion of percentage of lifetime annuity paymentsRules similar to the rules of section 402(e)(7) shall apply to distributions under any annuity contract or custodial account to which this subsection applies.. 
(4)IRAsSection 408(d) of such Code (relating to tax treatment of distributions) is amended by adding at the end the following new paragraph: 
 
(8)Exclusion of percentage of lifetime annuity paymentsRules similar to the rules of section 402(e)(7) shall apply to distributions out of an individual retirement plan.. 
(5)Section 457 plansSection 457(e) of such Code (relating to special rules for deferred compensation plans) is amended by adding at the end the following new paragraph: 
 
(18)Exclusion of percentage of lifetime annuity paymentsRules similar to the rules of section 402(e)(7) shall apply to distributions from an eligible deferred compensation plan of an eligible employer described in subsection (e)(1)(A).. 
(b)Effective dateThe amendments made by this section shall apply to distributions made after December 31, 2005. 
207.Exclusion of certain nonqualified annuity payments 
(a)In general 
(1)Nonqualified annuities 
(A)In generalSection 72(b) of the Internal Revenue Code of 1986 (relating to annuities) is amended by adding at the end the following new paragraph: 
 
(5)Exclusion of percentage of lifetime annuity payments 
(A)In generalIn the case of a lifetime annuity payment to a qualified distributee, gross income shall not include 10 percent of the amount otherwise includible in gross income (determined without regard to this paragraph). 
(B)5-year limitationSubparagraph (A) shall apply to a qualified distributee only in the first 5 taxable years in which the qualified distributee receives lifetime annuity payments for the entire taxable year. For purposes of this subparagraph, all lifetime annuity payments received by a qualified distributee shall be taken into account to the extent that such payments are subject to this paragraph or to the rules of section 101(d)(4). 
(C)Investment in the contractFor purposes of this section, the investment in the contract shall be determined without regard to this paragraph (5). 
(D)Limitation 
(i)In generalWith respect to any qualified distributee, subparagraph (A) shall not apply to any lifetime annuity payment to the extent that the portion of such payment that is includible in income, when added to the portion of all previous and simultaneous lifetime annuity payments that was included in gross income and that was paid to such qualified distributee during the taxable year, exceeds 50 percent of the applicable amount for such year under section 415(c)(1)(A). For purposes of the preceding sentence, the portion of lifetime annuity payments includible in gross income shall be determined without regard to subparagraph (A). 
(ii)Aggregation ruleFor purposes of this subparagraph, all lifetime annuity payments received by a qualified distributee shall be taken into account to the extent that such payments are subject to this paragraph or to the rules of section 101(d)(4). 
(E)Phaseout of exclusion 
(i)In generalIn any taxable year, the exclusion from gross income for any qualified distributee under this paragraph and under the rules of section 101(d)(4) shall not exceed the income-adjusted limit. 
(ii)Income-adjusted limitFor purposes of this subparagraph, the income-adjusted limit shall be— 
(I)10 percent of the limitation described in subparagraph (D), reduced (but not below zero) by 
(II)the amount determined under clause (iii). 
(iii)Amount determinedThe amount determined under this clause shall be the amount which bears the same ratio to the amount described in clause (ii)(I) as— 
(I)the excess of the taxpayer’s adjusted gross income for such taxable year over the applicable dollar amount bears to 
(II)$15,000 ($30,000 for a joint return). 
(iv)Limitation on reductionThe income-adjusted limit shall not be reduced below $200 by clause (ii)(II) unless (without regard to this clause) such limit is reduced to zero. 
(v)Rounding ruleAny income adjusted limit determined under this subparagraph which is not a multiple of $10 shall be rounded to the next lowest multiple of $10. 
(vi)Adjusted gross incomeFor purposes of this subparagraph, adjusted gross income of any taxpayer shall be determined in the same manner as under section 408A(c)(3)(C)(i) except that section 408A(c)(3)(C)(i)(II) shall not apply for this purpose.  
(vii)Applicable dollar limitFor purposes of this subparagraph, the applicable dollar amount is— 
(I)in the case of a taxpayer filing a joint return, an amount equal to twice the amount in effect under subclause (II), 
(II)in the case of any other taxpayer (other than a married individual filing a separate return), $60,000, and 
(III)in the case of a married individual filing a separate return, zero. 
(viii)Special rule for married individuals filing separately and living apartSection 219(g)(4) shall apply for purposes of this subparagraph. 
(ix)Cost-of-living adjustmentIn the case of taxable years beginning after December 31, 2006, the Secretary shall adjust the $60,000 amount in clause (vii)(II) at the same time and in the same manner as under section 415(d), except that the base period shall be the calendar quarter beginning July 1, 2005, and any increase under this clause which is not a multiple of $5,000 shall be rounded to the next lowest multiple of $5,000.. 
(B)DefinitionsSection 72(c) of such Code is amended by adding at the end the following new paragraphs: 
 
(5)Lifetime annuity payment 
(A)In generalFor purposes of subsection (b)(5), the term lifetime annuity payment means a distribution from an annuity contract (as defined in paragraph (7)) that is a part of a series of substantially equal periodic payments— 
(i)made not less frequently than annually over the life of the qualified distributee or the joint lives of the qualified distributee and the qualified distributee’s designated beneficiary, and 
(ii)that would satisfy the requirements of section 408(b)(3) if the annuity contract were treated as an individual retirement annuity. 
(B)Exceptions 
(i)Certain fluctuating paymentsAnnuity payments shall not fail to be treated as part of a series of substantially equal periodic payments merely because the amount of the periodic payments may vary in accordance with investment experience, reallocations among investment options, actuarial gains or losses, cost of living indices, a constant percentage (not less than zero) applied not less frequently than annually, or similar fluctuating criteria. 
(ii)Certain changes in the mode of paymentsAnnuity payments shall not fail to be treated as part of a series of substantially equal periodic payments merely because the period between each such payment is lengthened or shortened, but only if at all times such period is no longer than one year. 
(iii)Permitted reductionsAnnuity payments shall not fail to be treated as part of a series of substantially equal periodic payments merely because, in the case of an annuity payable over the joint lives of the qualified distributee and the qualified distributee’s designated beneficiary, the amounts paid after the death of the qualified distributee or the qualified distributee’s designated beneficiary are less than the amounts payable during their joint lives.  
(iv)Certain contract benefitsThe availability of a commutation benefit or other feature permitting acceleration of annuity payments (or modification of the period during which such a benefit is available), a minimum period of payments certain, or a minimum amount to be paid in any event shall not affect the treatment of a distribution as a lifetime annuity payment. 
(v)Eligible retirement plansPayments from an eligible retirement plan (within the meaning of section 402(c)(8)) shall not be treated as lifetime annuity payments. 
(6)Qualified distributee 
(A)In generalFor purposes of subsection (b)(5), the term qualified distributee means an annuitant, the surviving spouse of an annuitant, or an alternate payee of an annuitant under the contract. 
(B)Alternate payee definedFor purposes of this paragraph, the term alternate payee means any spouse or former spouse of an annuitant under the contract who is recognized by a domestic relations order as having a right to receive all, or a portion of, the benefits payable under the contract with respect to such annuitant. For purposes of the preceding sentence, the term domestic relations order means any judgment, decree, or order (including approval of a property settlement agreement) that relates to the provision of child support, alimony payments, or marital property rights to a spouse or former spouse of an annuitant under the contract and is made pursuant to a State domestic relations law (including community property law). 
(7)Annuity contractFor purposes of subsections (b)(5), (c)(5), and (w), the term annuity contract— 
(A)means a commercial annuity within the meaning of section 3405(e)(6), other than an endowment or life insurance contract, and 
(B)does not include any annuity contract that is a qualified funding asset (as defined in section 130(d)), but without regard to whether there is a qualified assignment.. 
(C)Recapture taxSection 72 of such Code is amended by redesignating subsection (w) as subsection (x) and inserting after subsection (v) the following new subsection (w): 
 
(w)Recapture tax 
(1)In generalIf— 
(A)an amount is not includible in gross income by reason of subsection (b)(5) (relating to lifetime annuity payments), and 
(B)the series of payments of which such payment is a part is subsequently modified (other than by reason of death or disability) so that some or all future payments are not lifetime annuity payments,the qualified distributee’s gross income for the first taxable year in which such modification occurs shall be increased by an amount, determined under rules prescribed by the Secretary, equal to the amount which (but for subsection (b)(5)) would have been includible in the qualified distributee’s gross income if the modification had been in effect at all times, plus interest for the deferral period at the underpayment rate established under section 6621. 
(2)Deferral periodFor purposes of this subparagraph, the term deferral period means the period beginning with the taxable year in which (without regard to subsection (b)(5)) the payment would have been includible in gross income and ending with the taxable year in which the modification described in paragraph (1) occurs.. 
(2)Life insurance death benefits 
(A)In generalSection 101(d) of such Code (relating to life insurance proceeds) is amended by adding at the end the following new paragraph: 
 
(4)Exclusion for lifetime annuity payments 
(A)In generalIn the case of amounts to which this subsection applies, gross income shall not include 10 percent of the amount otherwise includible in gross income (determined without regard to this paragraph). 
(B)Rules of Section 72(b)(5) to applyFor purposes of this paragraph, rules similar to the rules of section 72(b)(5) and section 72(w) shall apply, substituting the term beneficiary of the life insurance contract for the term annuitant wherever it appears, and substituting the term life insurance contract for the term annuity contract wherever it appears.. 
(B)Conforming amendmentSection 101(d)(1) of such Code is amended by adding or paragraph (4) of this subsection following to the extent not excluded by the preceding sentence. 
(b)Effective dateThe amendments made by this section shall apply to distributions made after December 31, 2005. 
208.Facilitation under fiduciary rules of certain rollovers and annuity distributions 
(a)In generalSection 404(c) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104(c)) is amended by adding at the end the following new paragraph: 
 
(4) 
(A)In the case of a pension plan which makes a transfer under section 401(a)(31)(A) of the Internal Revenue Code of 1986 to an individual retirement plan (as defined in section 7701(a)(37) of such Code) in connection with a participant or beneficiary or makes a distribution to a participant or beneficiary of an annuity contract described in subparagraph (B), the participant or beneficiary shall, for purposes of paragraph (1), be treated as exercising control over the transfer or distribution if— 
(i)the participant or beneficiary elected such transfer or distribution, and 
(ii)in connection with such election, the participant or beneficiary was given an opportunity to elect any other individual retirement plan (in the case of a transfer) or any other annuity contract described in subparagraph (B) (in the case of a distribution). 
(B)An annuity contract is described in this subparagraph if it provides, either on an immediate or deferred basis, a series of substantially equal periodic payments (not less frequently than annually) for the life of the participant or beneficiary or the joint lives of the participant or beneficiary and such individual’s designated beneficiary. Annuity payments shall not fail to be treated as part of a series of substantially equal periodic payments merely because the amount of the periodic payments may vary in accordance with investment experience, reallocations among investment options, actuarial gains or losses, cost of living indices, a constant percentage (not less than zero) applied not less frequently than annually, or similar fluctuating criteria. Annuity payments shall not fail to be treated as part of a series of substantially equal periodic payments merely because the period between each such payment is lengthened or shortened, but only if at all times such period is not longer than one year. The availability of a commutation benefit or other feature permitting acceleration of annuity payments (or a modification of the period during which such a benefit is available), a minimum period of payments certain, or a minimum amount to be paid in any event shall not affect the treatment of an annuity contract as an annuity contract described in this subparagraph. 
(C)Under regulations prescribed by the Secretary, this paragraph shall apply without regard to whether the particular individual retirement plan receiving the transfer or the particular annuity contract being distributed is specifically identified by the pension plan as available to the participant or beneficiary. 
(D)Notwithstanding the preceding provisions of this paragraph, paragraph (1)(B) shall not apply with respect to liability under section 406 in connection with the specific identification of any individual retirement plan or annuity contract as being available to the participant or beneficiary.. 
(b)Effective date and related rules 
(1)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
(2)Issuance of final regulationsFinal regulations under section 404(c)(4) of the Employee Retirement Income Security Act of 1974 (added by this section) shall be issued no later than 1 year after the date of the enactment of this Act. 
209.Increasing participation through automatic contribution arrangements 
(a)In generalSection 401(k) of the Internal Revenue Code of 1986 (relating to cash or deferred arrangement) is amended by adding at the end the following new paragraph: 
 
(13)Nondiscrimination requirements for automatic contribution trusts 
(A)In generalA cash or deferred arrangement shall be treated as meeting the requirements of paragraph (3)(A)(ii) if such arrangement constitutes an automatic contribution trust. 
(B)Automatic contribution trust 
(i)For purposes of this paragraph, the term automatic contribution trust means an arrangement— 
(I)under which each employee eligible to participate in the arrangement is treated as having elected to have the employer make elective contributions in an amount equal to the applicable percentage of compensation until the employee affirmatively elects not to have such contributions made or affirmatively elects to make elective contributions at a specified level, and 
(II)which meets the other requirements of this paragraph.Subclause (I) of this clause shall not apply to any employee who was eligible to participate in the arrangement (or a predecessor arrangement) immediately before the first date on which the arrangement is an automatic contribution trust. The election treated as having been made under subclause (I) shall cease to apply to compensation paid after the affirmative election by the employee. 
(ii)For purposes of this subparagraph, with respect to an employee, the term “applicable percentage” means the percentage determined under the arrangement that is— 
(I)at least 3 percent as of the first date that the election described in clause (i)(I) is in effect with respect to the employee, 
(II)at least 4 percent by a date that is not later than the first day of the second plan year beginning after the date described in subclause (I), 
(III)at least 5 percent by a date that is not later than the first day of the third plan year beginning after the date described in subclause (I), 
(IV)at least 6 percent by a date that is no later than the first day of the fourth plan year beginning after the date described in subclause (I), 
(V)at least 7 percent by a date that is not later than the first day of the fifth plan year beginning after the date described in subclause (I), 
(VI)at least 8 percent by a date that is no later than the first day of the fifth plan year beginning after the date described in subclause (I), and 
(VII)applied uniformly with respect to similarly situated employees. 
(C)Participation 
(i)Except as provided in clause (ii), an arrangement meets the requirements of this subparagraph for any year if, during the plan year or the preceding plan year, elective contributions are made on behalf of at least 70 percent of employees other than highly compensated employees eligible to participate in the arrangement. 
(ii)An arrangement (other than a successor arrangement) shall be treated as meeting the requirements of this subparagraph with respect to the first plan year in which the arrangement is effective. 
(D)Matching or nonelective contributionsThe requirements of this subparagraph are met if, under the arrangement, the employer— 
(i)makes matching contributions on behalf of each employee who is not a highly compensated employee in an amount equal to 50 percent of the elective contributions of the employee to the extent such elective contributions do not exceed 6 percent of compensation, or 
(ii)is required, without regard to whether the employee makes an elective contribution or employee contribution, to make a contribution to a defined contribution plan on behalf of each employee who is not a highly compensated employee and who is eligible to participate in the arrangement in an amount equal to at least 2 percent of the employee’s compensation.The rules of clauses (ii) and (iii) of paragraph (12)(B) shall apply for purposes of clause (i). The rules of clause (ii) of paragraph (12)(E) shall apply for purposes of clauses (i) and (ii). 
(E)VestingThe requirements of this subparagraph are met if an employee who has completed at least 2 years of service (within the meaning of section 411(a)) has a nonforfeitable right to 100 percent of the employee’s accrued benefit derived from employer contributions taken into account in determining whether the requirements of subparagraph (D) are met. 
(F)Notice requirements 
(i)In generalThe requirements of this subparagraph are met if the requirements of clauses (ii) and (iii) are met. 
(ii)Reasonable period to make electionThe requirements of this clause are met if each employee to whom subparagraph (B)(i) applies— 
(I)receives a notice explaining the employee’s right under the arrangement to elect not to have elective contributions made on the employee’s behalf, and 
(II)has a reasonable period of time after receipt of such notice and before the first elective contribution is made to make such election. 
(iii)Annual notice of rights and obligationsThe requirements of this clause are met if each employee eligible to participate in the arrangement is, within a reasonable period before any year, given notice of the employee’s rights and obligations under the arrangement.The requirements of clauses (i) and (ii) of paragraph (12)(D) shall be met with respect to the notices described in clauses (ii) and (iii) of this subparagraph.. 
(b)Matching contributionsSection 401(m) of such Code (relating to nondiscrimination test for matching contributions and employee contributions) is amended by redesignating paragraph (12) as paragraph (13) and by inserting after paragraph (11) the following new paragraph: 
 
(12)Alternative method for automatic contribution trusts 
(A)In generalA defined contribution plan shall be treated as meeting the requirements of paragraph (2) with respect to matching contributions if the plan— 
(i)meets the contribution requirements of subparagraphs (B)(i) and (D) of subsection (k)(13), 
(ii)meets the participation requirements of subsection (k)(13)(C), 
(iii)meets the vesting and notice requirements of subparagraphs (E) and (F) of subsection (k)(13), and 
(iv)meets the requirements of paragraph (11)(B). 
(B)Matching contributionsAn annuity contract under section 403(b) shall be treated as meeting the requirements of paragraph (2) with respect to matching contributions if such contract meets requirements similar to the requirements under subparagraph (A).. 
(c)Exclusion from definition of top-heavy plans 
(1)Elective contribution ruleClause (i) of section 416(g)(4)(H) of such Code is amended by inserting or 401(k)(13) after section 401(k)(12). 
(2)Matching contribution ruleClause (ii) of section 416(g)(4)(H) of such Code is amended by inserting or 401(m)(12) after section 401(m)(11). 
(d)Definition of compensation 
(1)Base pay or rate of payThe Secretary of the Treasury shall, by no later than December 31, 2006, modify Treasury Regulation section 1.414(s)-1(d)(3) to facilitate the use of the safe harbors in section 401(k)(12), 401(k)(13), 401(m)(11), and 401(m)(12) of the Internal Revenue Code of 1986, and in Treasury Regulation section 1.401(a)(4)-3(b) by plans that use base pay or rate of pay in determining contributions or benefits. Such facilitation shall include increased flexibility in satisfying section 414(s) of such Code in situations where the amount of overtime compensation payable in a year can vary significantly. 
(2)Application of requirements to separate payroll periodsNot later than December 31, 2005, the Secretary of the Treasury shall issue rules under subparagraphs (B)(i) and (D)(i) of section 401(k)(13) of such Code and under clause (i) of section 401(m)(12)(A) of such Code that, effective for plan years beginning after December 31, 2005, permit such requirements to be applied separately to separate payroll periods based on rules similar to the rules described in Proposed Treasury Regulation sections 1.401(k)-3(c)(5)(ii) and 1.401(m)-3(d)(4). 
(e)Section 403(b) contractsParagraph (11) of section 401(m) of such Code is amended by adding at the end the following: 
 
(C)Section 403(b) contractsAn annuity contract under section 403(b) shall be treated as meeting the requirements of paragraph (2) with respect to matching contributions if such contract meets requirements similar to the requirements under subparagraph (A).. 
(f)Investments and preemption 
(1)Control deemed to have been exercised with respect to amount of automatic contributionsSection 404(c) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104(c)) (as amended by this Act) is amended by adding at the end the following new paragraphs: 
 
(5) 
(A)A participant in an individual account plan shall, for purposes of paragraph (1), be treated as exercising control over the assets in the account with respect to the amount of contributions made under an automatic contribution arrangement. 
(B)For purposes this paragraph, the term automatic contribution arrangement means an arrangement— 
(i)which meets the requirements of subparagraph (C), 
(ii)under which a participant may elect to have the employer make payments as contributions under the plan on behalf of the participant, or to the participant directly in cash, 
(iii)under which the participant is treated as having elected to have the employer make such contributions in an amount equal to a uniform percentage of compensation provided under the plan until the participant affirmatively elects not to have such contributions made (or affirmatively elects to have such contributions made at a different percentage), and 
(iv)under which contributions described in clause (iii) are invested in accordance with regulations prescribed by the Secretary, which regulations shall provide for the investment of a portion of the contributions in a diversified investment vehicle that is intended to provide long-term capital appreciation. 
(C) 
(i)The administrator of an individual account plan shall, within a reasonable period before each plan year, give to each employee to whom an automatic contribution arrangement applies for such plan year notice of the employee’s rights and obligations under the arrangement which— 
(I)is sufficiently accurate and comprehensive to appraise the employee of such rights and obligations, and 
(II)is written in a manner calculated to be understood by the average employee to whom the arrangement applies. 
(ii)A notice shall not be treated as meeting the requirements of clause (i) with respect to an employee unless— 
(I)the notice includes a notice explaining the employee’s right under the arrangement to elect not to have elective contributions made on the employee’s behalf (or to elect to have such contributions made at a different percentage), 
(II)the employee has a reasonable period of time after receipt of the notice described in subclause (I) and before the first elective contribution is made to make such election, and 
(III)the notice explains how contributions made under the arrangement will be invested in the absence of any investment election by the employee. 
(6) 
(A)A participant in an individual account plan shall, for purposes of paragraph (1), be treated as exercising control over the assets in the account with respect to contributions described in subparagraph (B). 
(B)Contributions are described in this subparagraph (B) if— 
(i)such contributions are not described in paragraph (5),  
(ii)the administrator of the plan satisfies rules similar to the rules of paragraph (5)(C) (except that the notice shall relate to the employee’s right to make a different investment election), and  
(iii)such contributions are invested pursuant to the regulations under paragraph (5)(B)(iv).. 
(2)Preemption of conflicting State regulationSection 514(b) of such Act (29 U.S.C. 1144(b)) is amended— 
(A)by redesignating paragraph (9) as paragraph (10); and 
(B)by inserting after paragraph (8) the following new paragraph: 
 
(9)Notwithstanding any other provision of this section, any law of a State which would directly or indirectly prohibit or restrict the inclusion in any plan of an automatic contribution arrangement (as defined in section 404(c)(4)(B)) shall be superseded. The Secretary may prescribe regulations which would establish minimum standards that such arrangements would be required to satisfy in order for this paragraph to apply.. 
(g)Corrective distributionsSection 414 (relating to definitions and special rules) is amended by adding at the end the following new subsection: 
 
(y)Automatic contribution arrangements 
(1)In generalFor purposes of this title, the amount of any corrective distribution from a plan shall be treated as if such amount had never been held in such plan and shall be treated as a payment of compensation from the employer maintaining the plan to the employee receiving such distribution. 
(2)Corrective distributionFor purposes of this subsection, the term corrective distribution means a distribution from an applicable employer plan of all amounts attributable to an erroneous automatic contribution. 
(3)Erroneous automatic contributionFor purposes of this subsection, the term erroneous automatic contribution means an elective contribution made on behalf of an employee under any applicable employer plan pursuant to a plan provision treating the employee as having elected to have the employer make such elective contribution until the employee affirmatively elects not to have such contribution made or affirmatively elects to make contributions at a specified level, if the following requirements are satisfied— 
(A)within the applicable period, the employee notifies the plan administrator that the employee had not known that the elective contribution would be made and that the employee would not have elected to have such contribution made, and 
(B)the sum of the elective contributions that are treated as erroneous automatic contributions with respect to an employee does not exceed $500. 
(4)Applicable employer planFor purposes of this subsection, the term applicable employer plan has the meaning described in subsection (v)(6)(A) except that the term shall not include an eligible deferred compensation plan maintained by an eligible employer described in section 457(e)(1)(B). 
(5)Applicable periodFor purposes of this subsection, with respect to an employee, the term applicable period means the three month period that begins on the first date that an amount is withheld from compensation payable to the employee in order to make a plan contribution pursuant to a plan provision described in paragraph (3).. 
(h)Effective date 
(1)In generalExcept as provided by paragraph (2), the amendments made by this section shall apply to plan years beginning after December 31, 2005. 
(2)Section 403(b) contractsThe amendments made by subsection (e) shall apply to years beginning after December 31, 1998. 
(3)RegulationsFinal regulations under section 404(c)(5)(B)(iv) of the Employee Retirement Income Security Act of 1974 (added by this section) shall be issued no later than 6 months after the date of enactment of this Act. 
210.Facilitating longevity insurance 
(a)In generalParagraph (9) of section 401(a) of the Internal Revenue Code of 1986, as amended by this Act, is amended by inserting after subparagraph (H) the following new subparagraph: 
 
(I)Longevity insurance 
(i)In generalFor purposes of this paragraph, any value attributable to longevity insurance shall be disregarded in determining the value of an employee’s interest under a plan prior to the first date that payments are made under the longevity insurance. 
(ii)Longevity insurance definedFor purposes of this subparagraph, the term longevity insurance means an annuity payable on behalf of the employee under which— 
(I)payments commence not later than 12 months following the calendar month in which the employee attains age 85 (or would have attained age 85), 
(II)payments are made in substantially equal periodic payments (not less frequently than annually) over the life of the employee or the joint lives of the employee and the employee’s designated beneficiary, taking into account the rules of clause (i)(II) of section 402(e)(7)(D), except as otherwise provided in subclause (III), 
(III)prior to the death of the employee, the annuity does not make available any commutation benefit, cash surrender value, or other similar feature, and 
(IV)except as provided in rules prescribed by the Secretary, in the case of an employee’s death prior to the date that payments commence, the value of any death benefits paid may not exceed the premiums paid for such annuity, plus interest compounded annually at 3 percent. 
(iii)Adjusting ageFor purposes of clause (ii)(I), the Secretary shall annually increase age 85 to reflect increases in life expectancy (as determined by the Secretary) that occur on or after January 1, 2006, except that any such increased age which is not a whole number shall be rounded to the next lower whole number.. 
(b)RulesNot later than one year after the date of enactment of this Act, the Secretary of the Treasury shall prescribe rules under which all or a portion of a participant’s benefits under any plan described in section 402(c)(8)(B) of the Internal Revenue Code of 1986 may be treated as longevity insurance under the rules of section 401(a)(9)(I) of such Code. 
(c)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2006. 
211.Direct payment of tax refunds to individual retirement plans 
(a)In generalParagraph (3) of section 219(f) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(3)Time when contributions made 
(A)In generalExcept as provided in subparagraph (B), for purposes of this subsection, a taxpayer shall be deemed to have made a contribution to an individual retirement plan on the last day of the preceding taxable year if the contribution is made on account of such taxable year and is made not later than the time prescribed by law for filing the return for such taxable year (not including extensions thereof). 
(B)Direct payment of tax refunds to individual retirement plans 
(i)In generalTo the extent provided in rules prescribed by the Secretary, a tax refund owed to a taxpayer and paid directly to an individual retirement plan shall be deemed a contribution made by the taxpayer— 
(I)on the last day of the taxable year to which such refund relates, and 
(II)on account of the taxable year to which such refund relates. 
(ii)LimitationThis subparagraph (B) shall not apply to a tax refund unless such refund is shown on a return filed not later than the time prescribed by law for filing the return for the taxable year to which such refund relates (not including extensions thereof). 
(iii)Direct paymentFor purposes of this subparagraph, a tax refund is paid directly to an individual retirement plan if it is paid in the form of a direct transfer from the Secretary to the trustee or issuer of the individual retirement plan. 
(iv)Tax refundFor purposes of this subparagraph, the term tax refund means a refund of an internal revenue tax or credit.. 
(b)Regulations 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of the Treasury shall issue rules which permit a taxpayer— 
(A)to elect to have all or any portion of a tax refund owed to the taxpayer paid directly to a Roth IRA, or, if the Secretary determines that such direct payments are reasonably administrable, to individual retirement plans which are not Roth IRAs, 
(B)to specify the individual retirement plan to which such tax refund is to be paid (and the investment option in which such tax refund is to be invested), and 
(C)to the extent provided in rules prescribed by the Secretary, to specify the taxable year on account of which such payment is made,except that the Secretary may require that the amount subject to such an election exceed a dollar threshold determined by the Secretary as necessary or appropriate to ensure the administrability of such elections. 
(2)InformationThe Secretary may require that the taxpayer provide, and agree to the disclosure of, any information necessary to pay the tax refund to the individual retirement plan specified by the taxpayer. 
(3)Special ruleThe Secretary may provide that if, for any reason, the trustee or issuer does not accept payment of a tax refund, the tax refund shall instead be paid as if the taxpayer had not elected a direct payment to an individual retirement plan. 
(c)Conforming amendments 
(1)Paragraph (3) of section 408(o) of such Code is amended by striking rule and inserting rules. 
(2)Paragraph (7) of section 408A(c) of such Code is amended by striking rule and inserting rules. 
(d)Effective dateThe amendments made by this section shall be effective for tax returns filed after final rules implementing the amendments made by this section are prescribed. 
212.Treatment of qualified retirement planning services 
(a)In generalSubsection (m) of section 132 (defining qualified retirement services) is amended by adding at the end the following new paragraph: 
 
(4)No constructive receiptNo amount shall be included in the gross income of any employee solely because the employee may choose between any qualified retirement planning services provided by a qualified investment advisor and compensation which would otherwise be includible in the gross income of such employee. The preceding sentence shall apply to highly compensated employees only if the choice described in such sentence is available on substantially the same terms to each member of the group of employees normally provided education and information regarding the employer’s qualified employer plan.. 
(b)Conforming amendments 
(1)Section 403(b)(3)(B) is amended by inserting 132(m)(4), after 132(f)(4),. 
(2)Section 414(s)(2) is amended by inserting 132(m)(4), after 132(f)(4),. 
(3)Section 415(c)(3)(D)(ii) is amended by inserting 132(m)(4), after 132(f)(4),. 
(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2005. 
213.Repeal of combined plan deduction limit 
(a)In generalParagraph (7) of section 404(a) of such Code (relating to limitations on deductions where combination of defined contribution plan and defined benefit plan) is amended by adding at the end the following: 
 
(D)ExemptionThis paragraph shall not apply to contributions by any employer if such employer or any member of such employer's controlled group (within the meaning of section 412(l)(8)(C)) maintains a defined benefit plan that is covered by title IV of the Employee Retirement Income Security Act of 1974.. 
(b)Effective dateThe amendment made by this section shall apply to contributions for taxable years beginning after December 31, 2005. 
IIIExpanding small business retirement plan coverage and making the elective deferral rules simpler and more uniform 
301.Allow additional nonelective contributions to SIMPLE Plans 
(a)In general 
(1)Modification to definitionSubparagraph (A) of section 408(p)(2) of the Internal Revenue Code of 1986 (defining qualified salary reduction arrangement) is amended by striking and at the end of clause (iii), by redesignating clause (iv) as clause (v), and by inserting after clause (iii) the following new clause: 
 
(iv)the employer may make nonelective contributions of a uniform percentage (up to 10 percent) of compensation for each employee who is eligible to participate in the arrangement and who has at least $5,000 of compensation from the employer for the year, and. 
(2)LimitationSubparagraph (A) of section 408(p)(2) of such Code (defining qualified salary reduction arrangement) is amended by adding at the end the following: The compensation taken into account under clause (iv) for any year shall not exceed the limitation in effect for such year under section 401(a)(17).. 
(b)Conforming amendments 
(1)Section 408(p)(2)(A)(v) of such Code, as redesignated by subsection (a), is amended by striking or (iii) and inserting , (iii), or (iv). 
(2)Paragraph (8) of section 408(p) of such Code is amended by inserting , the employer contribution actually made under paragraph (2)(A)(iv) of this subsection, after paragraph (2)(A)(ii) of this subsection. 
(3)Section 401(k)(11)(B)(i) of such Code is amended by striking and at the end of subclause (II), by redesignating subclause (III) as subclause (IV), and by inserting after subclause (II) the following new subclause: 
 
(III)the employer may make nonelective contributions of a uniform percentage (up to 10 percent) of compensation for each employee who is eligible to participate in the arrangement and who has at least $5,000 of compensation from the employer for the year, and 
(4)Section 401(k)(11)(B)(i)(IV) of such Code, as redesignated by paragraph (2), is amended by striking or (II) and inserting , (II), or (III). 
(c)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2005. 
302.Conform matching contribution rules for SIMPLE IRAs and SIMPLE 401(k)s 
(a)In generalSubclause (II) of section 401(k)(11)(B)(i) of the Internal Revenue Code of 1986 (relating to general rule for contribution requirements) is amended by striking 3 percent and inserting the applicable percentage (as defined in section 408(p)(2)(C)(ii)). 
(b)Effective dateThe amendment made by this section shall apply to years beginning after December 31, 2005. 
303.Uniform catch-up contribution rule 
(a)In generalClause (iii) of section 414(v)(6)(A) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(iii)an eligible deferred compensation plan (as defined in section 457(b)), and. 
(b)Conforming amendmentParagraph (18) of section 457(e) of such Code is amended by striking and who is a participant in an eligible deferred compensation plan of an employer described in paragraph (1)(A). 
(c)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2005. 
304.Uniform definition of compensation 
(a)Compensation 
(1)In generalSubparagraph (A) of section 415(c)(3) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(A)In generalThe term participant’s compensation means wages (as defined by section 3401(a)) and all other payments of compensation to an employee by his employer (in the course of the employer’s trade or business) for the year for which the employer is required to furnish the employee a written statement under section 6041(d), 6051(a)(3), or 6052. In accordance with rules prescribed by the Secretary, compensation shall be determined without regard to any rules under section 3401(a) that limit the remuneration included in wages based on the nature or location of the employment or the services performed.. 
(2)Certain picked up contributionsSubparagraph (D) of section 415(c)(3) of such Code is amended by striking and at the end of clause (i), redesignating clause (ii) as clause (iii), and inserting after clause (i) the following: 
 
(ii)any employee contributions that are picked up under section 414(h)(2), and. 
(3)Five-year ruleSubparagraph (E) of section 415(c)(3) of such Code is amended to read as follows: 
 
(E)Five-year ruleIn the case of an annuity contract described in section 403(b), at the election of the employer maintaining the arrangement, the term participant’s compensation shall not be determined for the year but shall be determined for the most recent period (ending not later than the close of the year) which constitutes a year of service and which precedes the year by no more than five years. For purposes of the preceding sentence, under rules prescribed by the Secretary, a year of service shall be a full year of full-time service as an employee (or a combination of more than one year of part-year or part-time service).. 
(4)ApplicabilityParagraph (3) of section 415(c) of such Code is amended by striking For purposes of paragraph (1)— and inserting For purposes of this section—. 
(b)403(b) Plans 
(1)In generalSubsection (b) of section 403 of such Code is amended by striking paragraphs (3) and (4). 
(2)Conforming amendments 
(A)Clauses (i) and (ii) of section 414(e)(5)(B) of such Code are amended to read as follows: 
 
(i)the minister’s compensation under section 415(c)(3) shall be determined by reference to the minister’s earned income (within the meaning of section 401(c)(2)) from such ministry rather than the amount of compensation which is received from an employer, and 
(ii)the years (and portions of years) in which such minister was a self-employed individual (within the meaning of section 401(c)(1)(B)) with respect to such ministry shall be included for purposes of section 415(c)(3)(E).. 
(B)Paragraph (7) of section 414(u) of such Code is amended by striking 403(b)(3), 415(c)(3), and inserting 415(c)(3). 
(C)Subparagraph (C) of section 415(c)(7) of such Code is amended by striking includible compensation determined under section 403(b)(3) and inserting compensation determined under section 415(c)(3). 
(c)Simplified employee pensionsSubparagraph (A) of section 402(h)(2) of such Code is amended to read as follows: 
 
(A)25 percent of the compensation (within the meaning of section 415(c)(3), except that for purposes of this subsection, amounts described in section 6051(a)(3) shall be determined without regard to section 3401(a)(3)) from such employer for the year, or. 
(d)SIMPLE PlansSubparagraph (A) of section 408(p)(6) of such Code is amended to read as follows: 
 
(A)CompensationThe term compensation has the same meaning as the term participant’s compensation (as defined in section 415(c)(3)), except that for purposes of this subsection, amounts described in section 6051(a)(3) shall be determined without regard to section 3401(a)(3).. 
(e)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2005. 
305.Uniform withdrawal rules 
(a)In generalSection 414 of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
(w)Distributable eventFor purposes of this part— 
(1)In generalThe term distributable event means with respect to a participant— 
(A)attainment of age 591/2, 
(B)death, 
(C)disability (within the meaning of section 72(m)(7)), 
(D)severance from employment, 
(E)hardship, or 
(F)termination of the plan without the establishment or maintenance of a successor plan (other than an employee stock ownership plan as defined in section 4975(e)(7)). 
(2)Special rules 
(A)Subparagraphs (A) and (E) of paragraph (1) shall not apply to a defined contribution plan to which section 412 applies. 
(B)Paragraph (1)(E) shall only apply to amounts described in clauses (i) or (ii) of section 415(c)(3)(D) (without regard to earnings attributable to such amounts). 
(C)Paragraph (1)(F) shall not apply to a plan described in subsection (v)(6)(A)(ii) unless the employer maintaining such plan elects to maintain the plan pursuant to a plan document. Under rules prescribed by the Secretary, a plan described in subsection (v)(6)(A)(ii) may be treated as terminated without regard to whether all assets of the plan are distributed. 
(D) 
(i)Paragraph (1)(F) shall not apply to an employee unless the employee receives a lump sum distribution by reason of the termination. 
(ii)For purposes of this subparagraph, the determination of whether a distribution is a lump sum distribution shall be made under section 402(e)(4)(D) (without regard to subclauses (I), (II), (III), and (IV) of clause (i) thereof) or, in the case of plans not described in such section, under similar rules. Such term includes a distribution that consists in whole or in part of an annuity contract.. 
(b)401(k) plans 
(1)Clause (i) of section 401(k)(2)(B) of such Code is amended to read as follows: 
 
(i)may not be distributable to participants or other beneficiaries earlier than the occurrence of a distributable event, and. 
(2)Section 401(k) of such Code is amended by striking paragraph (10). 
(3)The last sentence of subparagraph (C) of section 401(k)(7) of such Code is amended to read as follows: “For purposes of this section, the term ‘hardship distribution’ means a distribution described in section 414(w)(1)(E) (taking section 414(w)(2)(B) into account but without regard to section 414(w)(2)(A)). 
(c)403(b) plans 
(1)Clause (ii) of section 403(b)(7)(A) of such Code is amended to read as follows: 
 
(ii)under the custodial account, no such amounts may be paid or made available to any distributee before the occurrence of a distributable event.. 
(2)Paragraph (11) of section 403(b) of such Code is amended by striking may be paid only and all that follows and inserting may be paid only upon the occurrence of a distributable event.. 
(d)Eligible deferred compensation plans 
(1)Subparagraph (A) of section 457(d)(1) of such Code is amended to read as follows: 
 
(A)under the plan amounts will not be made available to participants or beneficiaries earlier than the occurrence of a distributable event,. 
(2)Paragraph (1) of section 457(a) of such Code is amended to read as follows: 
 
(1)In generalAny amount of compensation deferred under an eligible deferred compensation plan, and any income attributable to the amounts so deferred, shall be includible in gross income only for the taxable year in which such compensation or other income is paid to the participant or other beneficiary.. 
(3)Subsection (d) of section 457 of such Code is amended by striking paragraph (3). 
(4)Paragraph (9) of section 457(e) of such Code is amended to read as follows: 
 
(9)Small benefits not treated as made available by reason of certain electionsFor purposes of subsection (d)(1)(A), the total amount payable to a participant under an eligible deferred compensation plan shall not be treated as made available merely because the participant may elect to receive such amount (or the plan may distribute such amount without the participant’s consent) if— 
(A)the portion of such amount which is not attributable to rollover contributions (as defined in section 411(a)(11)(D)) does not exceed the dollar limit under section 411(a)(11)(A), and 
(B)such amount may be distributed only if— 
(i)no amount has been deferred under the plan with respect to such participant during the 2-year period ending on the date of the distribution, and 
(ii)there has been no prior distribution under the plan to such participant to which this subparagraph applied.. 
(e)Hardship definition 
(1)In generalWithin 180 days after the date of enactment of this Act, the Secretary of the Treasury shall issue rules under which, except as provided in paragraph (2), the determination of whether a participant has had a hardship for purposes of section 414(w)(1)(E) of the Internal Revenue Code of 1986 shall be made pursuant to Treasury Regulation section 1.401(k)-1(d)(3), as such section is and amended from time to time by the Secretary. 
(2)BeneficiariesWithin 180 days after the date of enactment of this Act, the Secretary of the Treasury shall modify the rules for determining whether a participant has had a hardship for purposes of section 414(w)(1)(E) of such Code. Pursuant to such modification, any event, such as a medical expense, that would constitute a hardship if it occurred with respect to a participant’s spouse or dependent (as defined in section 152 of such Code) shall, to the extent permitted under a plan, constitute a hardship if it occurs with respect to a person who is a beneficiary with respect to the participant under the plan. 
(f)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to years beginning after December 31, 2005. 
(2)Special ruleIn the case of amounts attributable to contributions to an eligible deferred compensation plan (as defined in section 457(b) of the Internal Revenue Code of 1986) made before the first day of the first year beginning after December 31, 2005, withdrawals of such amounts from such a plan may be permitted upon unforeseeable emergency (as defined under section 457(d)(1)(A)(iii) of such Code, as in effect on the day before the enactment of this Act). 
306.Allow level dollar contributions to SEPs 
(a)In generalSubparagraph (C) of section 408(k)(3) of the Internal Revenue Code of 1986 (relating to contributions must bear uniform relationship to total compensation) is amended by inserting before the period at the end the following: or unless such contributions are a uniform dollar amount on behalf of each such employee.. 
(b)Effective dateThe amendment made by this section shall apply to years beginning after December 31, 2005. 
307.Tax treatment of certain nontrade or business SEP contributions 
(a)In generalSubparagraph (B) of section 4972(c)(6) of the Internal Revenue Code of 1986 (relating to exceptions) is amended— 
(1)by striking 408(p) or and inserting 408(p),, and 
(2)by inserting after 401(k)(11)) the following: , or a simplified employee pension (within the meaning of section 408(k)). 
(b)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2005. 
308.Allow certain plan transfers and mergers 
(a)Amendment to the Internal Revenue Code of 1986 
(1)In generalSection 414 of the Internal Revenue Code of 1986 (relating to definitions and special rules) is amended by adding at the end the following new subsection: 
 
(x)Certain plan transfers and mergers 
(1)In generalUnder rules prescribed by the Secretary, no amount shall be includible in gross income by reason of— 
(A)a transfer of all or a portion of the account balance of a participant or beneficiary, whether or not vested, from a defined contribution plan described in section 401(a) or section 403(a) of an employer to an annuity contract described in section 403(b) of the same employer, 
(B)a transfer of all or a portion of the account balance of a participant or beneficiary, whether or not vested, from an annuity contract described in section 403(b) of an employer to a defined contribution plan described in section 401(a) or section 403(a) of the same employer, or 
(C)a merger of a defined contribution plan described in section 401(a) or section 403(a) of an employer with an annuity contract described in section 403(b) of the same employer,so long as the transfer or merger does not cause a reduction in the vested benefit or total benefit (including non-vested benefit) of any participant or beneficiary. A plan or contract shall not fail to be considered to be described in sections 401(a), 403(a), or 403(b) (as applicable) merely because such plan or contract engages in a transfer or merger described in this paragraph. 
(2)DistributionsAmounts transferred or merged pursuant to paragraph (1) shall be subject to the requirements of paragraphs (3) and (4) and to the distribution requirements under sections 401(a), 403(a), or 403(b) applicable to the transferee or merged plan. 
(3)Spousal consent and anti-cutback protectionIn the case of a transfer or merger described in paragraph (1), amounts in the transferee or merged plan that are attributable to the transferor or predecessor plan shall— 
(A) 
(i)be subject to section 401(a)(11) or section 205 of the Employee Retirement Income Security Act of 1974 to the extent that such sections applied to such amounts in the transferor or predecessor plan, or 
(ii)be required to satisfy the requirements of section 401(a)(11)(B)(iii)(I) or section 205(b)(1)(C)(i) of the Employee Retirement Income Security Act of 1974 to the extent that such sections applied to such amounts in the transferor or predecessor plan, and 
(B)be treated as subject to section 411(d)(6) and section 204(g) of the Employee Retirement Income Security Act of 1974 to the extent that such amounts were subject to such sections in the transferor or predecessor plan. 
(4)Special rulesUnder rules prescribed by the Secretary, to the extent amounts transferred or merged pursuant to paragraph (1) were otherwise entitled to grandfather treatment under the transferor or predecessor plan, such amounts (and income or loss attributable thereto) shall remain entitled to such treatment under the transferee or merged plan. The rules prescribed by the Secretary shall require that such amounts be separately accounted for by the transferee or merged plan. For purposes of this paragraph, grandfather treatment shall mean special treatment under the Internal Revenue Code of 1986 that is provided for prior benefits, prior periods of time, or certain individuals in connection with a change in the applicable law. 
(5)ConsentIn the case of a qualified trust described in section 401(a) or 403(a) and an annuity contract described in section 403(b) with respect to which transfers may be made only with the consent of a participant or beneficiary pursuant to the terms of such trust or contract or pursuant to applicable law, such consent requirement shall apply without regard to this subsection. Nothing in this subsection shall affect the application of contract or plan terms otherwise applicable in the case of a withdrawal from the contract or plan.. 
(2)AggregationParagraph (2) of section 414(t) of such Code is amended by inserting 414(x), after 274(j),. 
(b)Amendment to the Employee Retirement Income Security Act of 1974Section 4 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1003) is amended by adding at the end the following new subsection: 
 
(d)This title shall apply to any plan or contract described in section 414(x) of the Internal Revenue Code of 1986 to the extent necessary to comply with the requirements of such section.. 
(c)Effective date 
(1)In generalThe amendments made by this section shall apply to transfers or mergers in years beginning after the Secretary of the Treasury prescribes rules under section 414(x) of the Internal Revenue Code of 1986. 
(2)RulesThe Secretary of the Treasury shall issue rules under section 414(x) of the Internal Code of 1986 within 1 year after the date of enactment of this Act. 
IVExpanding retirement savings for tax-exempt organization and government employees 
401.Waiver of 10 percent early withdrawal penalty tax on certain distributions of pension plans for public safety employees 
(a)In generalSubsection (t) of section 72 of the Internal Revenue Code of 1986 (relating to subsection not to apply to certain distributions) is amended by adding at the end the following new paragraph: 
 
(10)Distributions to qualified public safety employees in governmental plans 
(A)In generalIn the case of a distribution to a qualified public safety employee from a governmental plan (within the meaning of section 414(d)) which is a defined benefit plan, paragraph (2)(A)(v) shall be applied by substituting age 50 for age 55. 
(B)Qualified public safety employeeFor purposes of this paragraph, the term qualified public safety employee means any employee of a State or political subdivision of a State who provides police protection, firefighting services, or emergency medical services for any area within the jurisdiction of such State or political subdivision.. 
(b)Effective dateThe amendment made by this section shall apply to distributions after the date of the enactment of this Act. 
402.Clarifications regarding purchase of permissive service credit 
(a)In generalSubparagraph (A) of section 457(e)(17) of the Internal Revenue Code of 1986 (relating to trustee-to-trustee transfers to purchase permissive service credit), and subparagraph (A) of section 403(b)(13) (relating to trustee-to-trustee transfers to purchase permissive service credit), are both amended by striking section 415(n)(3)(A) and inserting section 415(n)(3) (without regard to subparagraphs (B) and (C) thereof). 
(b)Distribution requirementsSection 457(e)(17) and section 403(b)(13) of such Code are both amended by adding at the end the following sentence: Amounts transferred under this paragraph shall be distributed solely in accordance with section 401(a) as applicable to such defined benefit plan.. 
(c)Service creditClause (ii) of section 415(n)(3)(A) of such Code is amended to read as follows: 
 
(ii)which relates to benefits with respect to which such participant is not otherwise entitled, and. 
(d)Effective dateThe amendments made by this section shall take effect as if included in the amendments made by section 647 of the Economic Growth and Tax Relief Reconciliation Act of 2001. 
403.Eligibility for participation in retirement plansAn individual shall not be precluded from participating in an eligible deferred compensation plan by reason of having received a distribution under section 457(e)(9) of the Internal Revenue Code of 1986, as in effect prior to the enactment of the Small Business Job Protection Act of 1996. 
404.Clarification of minimum distribution rulesThe Secretary of the Treasury shall issue regulations under which a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986) shall, for all years to which section 401(a)(9) of such Code applies to such plan, be treated as having complied with such section 401(a)(9) if such plan complies with a reasonable good faith interpretation of such section 401(a)(9). 
405.Church plan rule 
(a)In generalParagraph (11) of section 415(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following: Subparagraph (B) of paragraph (1) shall not apply to a plan maintained by an organization described in section 3121(w)(3)(A) except with respect to highly compensated benefits. For purposes of this paragraph, the term highly compensated benefits means any benefits accrued for an employee in any year on or after the first year in which such employee is a highly compensated employee (as defined in section 414(q)) of the organization described in section 3121(w)(3)(A). For purposes of applying paragraph (1)(B) to highly compensated benefits, all benefits of the employee otherwise taken into account (without regard to this paragraph) shall be taken into account.. 
(b)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2005. 
406.Clarification of treatment of Indian tribal governments 
(a)Definition of governmental plan 
(1)Amendment to Internal Revenue Code of 1986Section 414(d) of the Internal Revenue Code of 1986 (definition of governmental plan) is amended by adding at the end thereof the following new sentence: The term governmental plan also includes a plan established or maintained for its employees by an Indian tribal government (as defined in section 7701(a)(40)), a subdivision of an Indian tribal government (determined in accordance with section 7871(d)), an agency or instrumentality of an Indian tribal government or a subdivision thereof, or an entity established under tribal, Federal, or State law which is wholly owned or controlled by any of the foregoing.. 
(2)Amendment to Employee Retirement Income Security Act of 1974Section 3(32) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(32)) is amended by adding at the end the following new sentence: The term governmental plan also includes a plan established or maintained for its employees by an Indian tribal government (as defined in section 7701(a)(40) of the Internal Revenue Code of 1986), a subdivision of an Indian tribal government (determined in accordance with section 7871(d) of such Code), an agency or instrumentality of an Indian tribal government or subdivision thereof, or an entity established under tribal, Federal, or State law which is wholly owned or controlled by any of the foregoing.. 
(b)Clarification of treatment of Indian tribal governments 
(1)Amendments to Internal Revenue Code of 1986 
(A)Police and firefightersSubparagraph (H) of section 415(b)(2) of the Internal Revenue Code of 1986 (defining participant) is amended— 
(i)in clause (i) by striking State or political subdivision and inserting State, Indian tribal government (as defined in section 7701(a)(40)), or any political subdivision, and 
(ii)in clause (ii)(I) by striking “State or political subdivision” both places it appears and inserting “State, Indian tribal government (as so defined), or any political subdivision”. 
(B)State and local government Plans 
(i)In generalSubparagraph (A) of section 415(b)(10) of such Code (relating to limitation to equal accrued benefit) is amended— 
(I)by inserting “, Indian tribal government (as defined in section 7701(a)(40)),” after “State”, 
(II)by inserting “any” before “political subdivision”, and 
(III)by inserting “any of” before “the foregoing”. 
(ii)Conforming amendmentThe heading for paragraph (10) of section 415(b) of such Code is amended to read as follows: 
 
(10)Special rule for State, Indian tribal, and local government Plans. 
(C)Government pick up contributionsParagraph (2) of section 414(h) of such Code (relating to designation by units of government) is amended by striking State or political subdivision and inserting State, Indian tribal government (as defined in section 7701(a)(40)), or any political subdivision. 
(D)Distributions to public safety employeesSubparagraph (B) of section 72(t)(10) of such Code, as added by this Act, is amended— 
(i)by striking State or political subdivision of a State and inserting State, Indian tribal government (as defined in section 7701(a)(4)), or political subdivision thereof, and 
(ii)by striking such State or political subdivision and inserting such State, Indian tribal government (as defined in section 7701(a)(4)), or political subdivision thereof. 
(2)Amendments to Employee Retirement Income Security Act of 1974Section 4021(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1321(b)) is amended— 
(A)in paragraph (12), by striking or at the end; 
(B)in paragraph (13), by striking plan. and inserting plan; or; and 
(C)by adding at the end the following new paragraph: 
 
(14)established and maintained for its employees by an Indian tribal government (as defined in section 7701(a)(40) of the Internal Revenue Code of 1986), a subdivision of an Indian tribal government (determined in accordance with section 7871(d) of such Code), an agency or instrumentality of an Indian tribal government or subdivision thereof, or an entity established under tribal, Federal, or State law which is wholly owned or controlled by any of the foregoing.. 
(c)Effective dateThe amendments made by this section shall apply to years beginning before, on, or after the date of the enactment of this Act. 
407.Deferral agreements 
(a)In generalParagraph (4) of section 457(b) of the Internal Revenue Code of 1986 is amended by adding the following after month: or, in the case of a plan of an eligible employer described in subsection (e)(1)(A), before the date on which the compensation is currently available. 
(b)Effective dateThe amendment made by this section shall apply to years beginning after December 31, 2005. 
408.Plans maintained by State or local governments 
(a)In generalSubparagraph (F) of section 415(b)(2) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(F)Plans maintained by state or local governments 
(i)In generalIn the case of a governmental plan (within the meaning of section 414(d)) maintained by a State of local government or political subdivision thereof (or agency or instrumentality thereof), subparagraph (C) shall be applied as if the following sentence were added at the end: The reduction under this subparagraph shall not reduce the limitation of paragraph (l)(A) below (i) $130,000 if the benefit begins at or after age 55, or (ii) if the benefit begins before age 55, the equivalent of the $130,000 limitation at age 55.. 
(b)Cost-of-living adjustments 
(1)Plans maintained by state or local governmentsParagraph (1) of section 415(d) of such Code is amended by striking and at the end of subparagraph (B), by redesignating subparagraph (C) as subparagraph (D), and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)the $130,000 amount in subsection (b)(2)(F), and. 
(2)Base periodParagraph (3) of section 415(d) of such Code is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following new subparagraph: 
 
(D)$130,000 amountThe base period taken into account for purposes of paragraph (l)(C) is the calendar quarter beginning July 1, 2005.. 
(3)Rounding rule relating to defined benefit plansSubparagraph (B) of section 415(d)(4) of such Code is amended to read as follows: 
 
(B)$130,000 and $40,000 amountsAny increase under subparagraph (C) or (D) of paragraph (1) which is not a multiple of $1,000 shall be rounded to the next lowest multiple of $1,000.. 
(4)Conforming amendmentSubparagraph (E) of section 415(d)(3) of such Code (as amended by paragraph (2)) is amended by striking paragraph (l)(C) and inserting paragraph (l)(D). 
(c)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2005. 
409.Clarification of treatment of section 403(b) programs 
(a)AdministrationThe Secretary of the Treasury shall not issue any rules which would impose materially greater burdens and responsibilities on employers with respect to the administration of a program described in section 403(b) of the Internal Revenue Code of 1986 than are imposed as of the date of enactment of this Act. 
(b)TransfersUnder rules prescribed by the Secretary of the Treasury, participants shall be permitted to directly transfer all or part of their interest in a section 403(b) annuity contract or custodial account to another section 403(b) annuity contract or custodial account without violating the prohibitions against in-service withdrawals in sections 403(b)(7) and 403(b)(11) of such Code. These rules shall be consistent with the principles of Revenue Ruling 90–24. 
(c)Proposed regulationsThe Secretary of the Treasury shall not finalize proposed regulations published on November 15, 2004, unless such regulations reflect the requirements of this section. 
(d)Effective dateThe provisions of this section shall take effect on the date of enactment of this Act. 
VSimplification and equity 
501.Updating and simplifying the minimum distribution rules 
(a)Required distributions 
(1)Increase in age for required beginning dateClauses (i) and (ii) of section 401(a)(9)(C) of the Internal Revenue Code of 1986 (relating to required beginning date) are amended by striking age 701/2 each place it appears and inserting the applicable age. 
(2)Mandatory distribution ageParagraph (9) of section 401(a) of such Code (relating to required distributions) is amended by inserting at the end the following new subparagraph: 
 
(H)Applicable age 
(i)In generalFor purposes of this paragraph, the applicable age shall be 701/2, adjusted pursuant to clause (ii). 
(ii)AdjustmentThe Secretary shall increase the applicable age annually in a manner proportional to increases in life expectancy (as determined by the Secretary) that occur on or after January 1, 2005, except that no adjustment shall be made until the applicable age as adjusted would equal or exceed age 72. Any applicable age which is not a whole number shall be rounded to the next lower whole number.. 
(3)Spouse beneficiariesSubclause (I) of section 401(a)(9)(B)(iv) of such Code (relating to special rule for surviving spouse of employee) is amended by striking age 701/2 and inserting the applicable age. 
(4)Actuarial adjustment of benefit under defined benefit planClause (iii) of section 401(a)(9)(C) of such Code (relating to actuarial adjustment) is amended to read as follows: 
 
(iii)Actuarial adjustment 
(I)In generalIn the case of a defined benefit plan, an employee’s accrued benefit shall be actuarially increased to take into account the period after the applicable date during which the employee was not receiving any benefits under the plan. 
(II)Applicable dateFor purposes of clause (I), the term applicable date means April 1 of the calendar year following the calendar year in which the employee attains age 701/2.. 
(b)Reduction in excise taxSubsection (a) of section 4974 of such Code (relating to excise tax on certain accumulations in qualified retirement plans) is amended by striking 50 percent and inserting 25 percent. 
(c)Simplification for individuals 
(1)In generalSection 408(a) of such Code is amended by redesignating subsection (r) as subsection (s) and by inserting after subsection (q) the following subsection— 
 
(r)Minimum distribution exemption for small accounts 
(1)In generalSubsections (a)(6) and (b)(3) shall not apply to the individual retirement accounts and individual retirement annuities of an individual described in paragraph (2). 
(2)Individuals affected 
(A)In generalAn individual is described in this paragraph for a taxable year if, as of the last day of the preceding taxable year, the individual’s vested interest in all affected retirement plans has a combined value that does not exceed $100,000. 
(B)Life annuity ruleFor purposes of subparagraph (A), an individual’s vested interest in an affected retirement plan shall not be taken into account to the extent that such interest has been used to purchase an annuity contract under which payments described in section 402(e)(7)(D)(i) are made. 
(3)Affected retirement plans 
(A)In generalWith respect to an individual, the term affected retirement plan means any plan described in paragraph (3), (4), or (5) of section 4974(c), other than a Roth IRA. 
(B)Special ruleA plan described in section 4974(c)(3) shall not be treated as an affected retirement plan with respect to an individual for any year prior to the first year for which a distribution would be required under section 403(b)(10) (without regard to this subsection). 
(4)Limitation on total required distributionsUnder rules prescribed by the Secretary, in the case of an individual not described in paragraph (2), the total amount required to be distributed under subsections (a)(6) and (b)(3), in combination with the total amount required to be distributed under section 403(b)(10), shall not exceed the excess of the combined value of the individual’s vested interest in all affected retirement plans over $100,000. 
(5)Cost-of-living adjustmentThe Secretary shall adjust the $100,000 amount in paragraphs (2) and (4) at the same time and in the same manner as under section 415(d), except that the base period shall be the calendar quarter ending September 30, 2005.. 
(2)Parallel rule for Section 403(b) PlansParagraph (10) of section 403(b) of such Code is amended by adding at the end the following: For purposes of applying the requirements of this paragraph, rules similar to the rules of section 408(r) shall apply.. 
(3)Conforming amendments 
(A)Paragraph (6) of section 408(a) of such Code is amended by striking Under regulations and inserting Except as provided in subsection (r), under regulations. 
(B)Paragraph (3) of section 408(b) of such Code is amended by striking Under regulations and inserting Except as provided in subsection (r), under regulations. 
(d)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to years beginning after December 31, 2006. 
(2)TransitionA plan shall not be treated as failing to meet the requirements of section 401(a)(9) of the Internal Revenue Code of 1986 merely because, in years beginning after December 31, 2004, no distribution is made to an employee before the employee’s required beginning date, as determined in accordance with the amendments made by this section. 
502.Clarification of catch-up contributions 
(a)Exception to nondiscrimination rules 
(1)In generalParagraph (4) of section 414(v) of the Internal Revenue Code of 1986 (relating to application of nondiscrimination rules) is amended by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)ExceptionAn applicable employer plan shall not fail to satisfy the requirements of this subparagraph solely because another applicable employer plan maintained by the employer that is qualified under Puerto Rico law does not provide for additional elective deferrals under this subsection.. 
(2)Exception to aggregation rulesSubparagraph (C) of section 414(v)(4) of such Code, as redesignated by paragraph (1), is amended by adding at the end the following new sentence: In addition, employees described in section 410(b)(3) shall be excluded from consideration. For any year in which an employer complies with section 410(b) on the basis of separate lines of business pursuant to section 410(b)(5), the employer may apply subparagraph (A) for such year separately with respect to employees in each separate line of business.. 
(b)Effective dateThe amendments made by this section shall take effect as if included in section 631(a) of the Economic Growth and Tax Relief Reconciliation Act of 2001. 
503.Treatment of unclaimed benefits 
(a)Amendments to Internal Revenue Code of 1986 
(1)Amendment to section 401(a)(34)Section 401(a)(34) of the Internal Revenue Code of 1986 (relating to benefits of missing participants) is amended to read as follows: 
 
(34)Unclaimed benefitsA trust forming part of a plan shall not be treated as failing to constitute a qualified trust under this section merely because the plan of which such trust is a part treats unclaimed benefits in a manner that satisfies the requirements of section 414(y).. 
(2)Amendment to section 414Section 414 of such Code (relating to definitions and special rules) (as amended by this Act) is amended by adding at the end the following new subsection: 
 
(y)Unclaimed benefits 
(1)In generalA plan meets the requirements of this subsection only if— 
(A)Ongoing plansIn the case of an ongoing plan, the plan provides for one or more of the following with respect to unclaimed benefits: 
(i)In the case of an unclaimed benefit to which section 401(a)(31)(B) applies, a transfer under section 401(a)(31)(B). 
(ii)A transfer to the Pension Benefit Guaranty Corporation, in accordance with section 4050(e) of the Employee Retirement Income Security Act of 1974. 
(iii)Any other treatment permitted under rules prescribed by the Secretary. 
(B)Terminated plansIn the case of a terminated plan, the plan provides for the following with respect to unclaimed benefits: 
(i)Defined benefit plansIn the case of a defined benefit plan, one or more of the following: 
(I)In the case of an unclaimed benefit to which section 401(a)(31)(B) applies, a transfer under section 401(a)(31)(B). 
(II)A transfer of the unclaimed benefit to another defined benefit plan maintained by the employer. 
(III)The purchase of an annuity contract to provide for an individual’s unclaimed benefit. 
(IV)A transfer to the Pension Benefit Guaranty Corporation in accordance with section 4050(a) or 4050(e) (as applicable) of the Employee Retirement Income Security Act of 1974. 
(V)Any other treatment permitted under rules prescribed by the Secretary. 
(ii)Defined contribution plansIn the case of a defined contribution plan, one or more of the following: 
(I)In the case of an unclaimed benefit to which section 401(a)(31)(B) applies, a transfer under section 401(a)(31)(B). 
(II)A transfer of the unclaimed benefit to another defined contribution plan maintained by the employer. 
(III)The purchase of an annuity contract to provide for an individual’s unclaimed benefit. 
(IV)A transfer to the Pension Benefit Guaranty Corporation in accordance with section 4050(d) or 4050(e) (as applicable) of the Employee Retirement Income Security Act of 1974. 
(V)Any other treatment permitted under rules prescribed by the Secretary. 
(2)Treatment of transfers to Pension Benefit Guaranty Corporation 
(A)Transfers to PBGCAmounts transferred from a plan to the Pension Benefit Guaranty Corporation pursuant to paragraph (1) shall be treated as a transfer under section 401(a)(31)(A). 
(B)Distributions from PBGCExcept as provided in rules prescribed by the Secretary, amounts distributed by the Pension Benefit Guaranty Corporation shall be treated as distributed by an individual retirement plan under section 408(d) (without regard to paragraphs (4), (5) and (7) thereof). Rules similar to the rules of section 402(c)(4) shall apply. 
(3)DefinitionsFor purposes of this subsection— 
(A)Unclaimed benefitThe term unclaimed benefit means— 
(i)any benefit of a participant or beneficiary which is distributable under the terms of the plan to the participant or beneficiary, if the distribution of the benefit has not commenced within 1 year after the later of the date on which the benefit first became so distributable or the participant’s severance from employment; 
(ii)any benefit or other amount of a participant or beneficiary which is distributable under the terms of the plan with respect to a missing participant; or 
(iii)any benefit to which section 401(a)(31)(B) applies or would apply if subclause (I) of section 401(a)(31)(B)(i) did not require the distribution to exceed $1,000.A benefit otherwise described in clause (i) shall not be treated as an unclaimed benefit under clause (i) if the participant or beneficiary elects not to have such treatment apply. Any such participant or beneficiary shall be given reasonable notice of the opportunity to make such an election. If the participant or beneficiary fails to make such an election within a reasonable period specified in the notice, any subsequent election shall not be given effect and the benefit shall be treated as an unclaimed benefit. A notice mailed to the last known address of the participant or beneficiary shall be treated as a notice to the participant or beneficiary for purposes of this paragraph. 
(B)Ongoing planThe term ongoing plan means any plan which has neither terminated nor is in the process of terminating. 
(C)Terminated planThe term terminated plan means any plan which has terminated or is in the process of terminating. 
(D)Missing participantThe term missing participant shall have the meaning given to such term by section 4050(b)(1) of the Employee Retirement Income Security Act of 1974.. 
(3)Conforming amendmentSubparagraph (B) of section 401(a)(31) of such Code is amended by adding at the end the following: 
 
(iii)Other permitted transfersA plan administrator shall be treated as having complied with the requirements of this subparagraph if such plan administrator complies with the requirements of section 414(y).. 
(b)Amendments to Employee Retirement Income Security Act of 1974 
(1)In generalSubsection (b) of section 4050 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1350) is amended by adding at the end the following paragraph: 
 
(3)Unclaimed benefitThe term unclaimed benefit means— 
(A)any benefit of a participant or beneficiary which is distributable under the terms of the plan to the participant or beneficiary, if the distribution of the benefit has not commenced within 1 year after the later of the date on which the benefit first became so distributable or the participant’s severance from employment; 
(B)any benefit or other amount of a participant or beneficiary which is distributable under the terms of the plan with respect to a missing participant; or 
(C)any benefit to which section 401(a)(31)(B) of the Internal Revenue Code of 1986 applies or would apply if subclause (I) of section 401(a)(31)(B)(i) of such Code did not require the distribution to exceed $1,000.A benefit otherwise described in subparagraph (A) shall not be treated as an unclaimed benefit under subparagraph (A) if the participant or beneficiary elects not to have such treatment apply. Any such participant or beneficiary shall be given reasonable notice of the opportunity to make such an election. If the participant or beneficiary fails to make such an election within a reasonable period specified in the notice, any subsequent election shall not be given effect and the benefit shall be treated as an unclaimed benefit. A notice mailed to the last known address of the participant or beneficiary shall be treated as a notice to the participant or beneficiary for purposes of this paragraph.. 
(2)Other amendmentsSection 4050 of such Act is amended by redesignating subsection (c) as subsection (f) and by inserting after subsection (b) the following new subsections: 
 
(c)Multiemployer plansThe corporation shall prescribe rules similar to the rules in subsection (a) for multiemployer plans covered by this title that terminate under section 4041A. 
(d)Plans not otherwise subject to title 
(1)Transfer to corporationThe plan administrator of a plan described in paragraph (4) may elect to transfer a missing participant’s benefits to the corporation upon termination of the plan. 
(2)Information to the corporationTo the extent provided in regulations, the plan administrator of a plan described in paragraph (4) shall, upon termination of the plan, provide the corporation information with respect to the benefits of a missing participant if the plan transfers such benefits— 
(A)to the corporation, or 
(B)to an entity other than the corporation or a plan described in paragraph (4)(B)(ii). 
(3)Payment by the corporationIf benefits of a missing participant were transferred to the corporation under paragraph (1), the corporation shall, upon location of the participant or beneficiary, pay to the participant or beneficiary the amount transferred (or the appropriate survivor benefit) either— 
(A)in a single sum (plus interest), or 
(B)in such other form as is specified in regulations of the corporation. 
(4)Plans describedA plan is described in this paragraph if— 
(A)the plan is a pension plan (within the meaning of section 3(2))— 
(i)to which the provisions of this section do not apply (without regard to this subsection), and 
(ii)which is not a plan described in paragraphs (2) through (11) of section 4021(b), and 
(B)at the time the assets are to be distributed upon termination, the plan— 
(i)has missing participants, and 
(ii)has not provided for the transfer of assets to pay the benefits of all missing participants to another pension plan (within the meaning of section 3(2)). 
(5)Certain provisions not to applySubsections (a)(1) and (a)(3) shall not apply to a plan described in paragraph (4). 
(e)Unclaimed benefits 
(1)Transfer to corporationThe plan administrator of a plan described in paragraph (6) may elect to transfer unclaimed benefits to the corporation. 
(2)Information to the corporationThe corporation may impose such conditions on transfers of unclaimed benefits to the corporation as the corporation determines are necessary to facilitate administration of this subsection and are not inconsistent with the purposes of this subsection. Such conditions may include requirements that the transferring plan provide to the corporation specified information and documentation. 
(3)Payment to the corporationWith respect to any participant, any transfer of an unclaimed benefit to the corporation shall— 
(A)in the case of a defined benefit plan, be a transfer of the participant’s designated benefit, or 
(B)in the case of an individual account plan, be a transfer of the participant’s vested account balance under the plan. 
(4)Payment by the corporationSubject to such reasonable restrictions as may be prescribed in regulations of the corporation (relating to investment limitations and otherwise)— 
(A)unclaimed benefits of a participant or beneficiary which are transferred to the corporation pursuant to this subsection shall be distributed by the corporation to the participant or beneficiary not later than upon application filed by the participant or beneficiary with the corporation in such form and manner as may be prescribed in regulations of the corporation, and 
(B)such benefits shall— 
(i)in the case of an individual account plan, be paid in a single sum (plus interest) or in such other form as is specified in regulations of the corporation, or 
(ii)in the case of a defined benefit plan, be paid— 
(I)in an amount based on the designated benefit and the assumptions prescribed by the corporation at the time that the corporation received the benefit, and 
(II)in a form determined under regulations of the corporation. 
(5)NoticeAny transfer of unclaimed benefits of a participant or beneficiary to the corporation pursuant to this subsection may occur only after reasonable advance notice of such transfer is provided by the plan administrator to the participant or beneficiary. The plan administrator shall also provide to the participant or beneficiary notice of any such transfer not later than 30 days after the date of the transfer. Notice mailed to the last known address of the participant or beneficiary shall be treated as a notice to the participant or beneficiary for purposes of this paragraph. Any such notice shall include information regarding procedures for obtaining the distribution of benefits from the corporation in accordance with paragraph (4). 
(6)Plans describedA plan is described in this paragraph if the plan is a pension plan (within the meaning of section 3(2)— 
(A) 
(i)which has neither terminated nor is in the process of terminating, or 
(ii)in the case of an unclaimed benefit to which section 401(a)(31)(B) of the Internal Revenue Code of 1986 applies (other than an unclaimed benefit of a missing participant), which has terminated or is in the process of terminating, and 
(B)which is not a plan described in paragraphs (2) through (11) of section 4021(b). 
(7)Certain provisions not to applySubsections (a)(1) and (a)(3) shall not apply to a plan described in paragraph (6).. 
(3)Conforming amendmentSection 4021(b) of such Act (29 U.S.C. 1321(b)(1)) is amended by striking This and inserting Except to the extent provided in subsections (d) and (e) of section 4050, this. 
(c)Escheat laws supersededSection 514(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1144 (b) (as amended by this Act) is further amended— 
(1)by redesignating paragraph (10) as paragraph (11), and 
(2)by inserting after paragraph (9) the following new paragraph: 
 
(10)Any escheat or similar law of any State shall be superseded to the extent inconsistent with any transfer or other treatment of unclaimed benefits (as defined in section 4050(b)(3)) permitted under the Internal Revenue Code of 1986.. 
(d)Effective dates and related rules 
(1)In generalThe amendments made by subsections (a) and (b) shall apply to years beginning after December 31, 2006. 
(2)RegulationsThe Pension Benefit Guaranty Corporation shall issue regulations necessary to carry out the amendments made by subsection (b) not later than December 31, 2006. 
(3)Escheat laws supersededThe amendment made by subsection (c) shall apply as of the date of enactment of this Act. 
504.Allow direct rollovers from retirement plans to Roth IRA 
(a)In generalSubsection (e) of section 408A of the Internal Revenue Code of 1986 (defining qualified rollover contribution) is amended to read as follows: 
 
(e)Qualified rollover contributionFor purposes of this section, the term qualified rollover contribution means a rollover contribution— 
(1)to a Roth IRA from another such account, 
(2)from an eligible retirement plan, but only if— 
(A)in the case of an individual retirement plan, such rollover contribution meets the requirements of section 408(d)(3), and 
(B)in the case of any eligible retirement plan (as defined in section 402(c)(8)(B) other than clauses (i) and (ii) thereof), such rollover contribution meets the requirements of section 402(c), 403(b)(8), or 457(e)(16), as applicable.For purposes of section 408(d)(3)(B), there shall be disregarded any qualified rollover contribution from an individual retirement plan (other than a Roth IRA) to a Roth IRA.. 
(b)Conforming amendments 
(1)Section 408A(c)(3)(B) of such Code is amended— 
(A)in the text by striking individual retirement plan and inserting an eligible retirement plan (as defined by section 402(c)(8)(B)), and 
(B)in the heading by striking IRA and inserting eligible retirement plan. 
(2)Section 408A(d)(3) of such Code is amended— 
(A)in subparagraph (A) by striking section 408(d)(3) inserting sections 402(c), 403(b)(8), 408(d)(3), and 457(e)(16), 
(B)in subparagraph (B) by striking individual retirement plan and inserting eligible retirement plan (as defined by section 402(c)(8)(B)), 
(C)in subparagraph (D) by striking or 6047 after 408(i), 
(D)in subparagraph (D) by striking or both and inserting persons subject to section 6047(d)(1), or all of the foregoing persons, and 
(E)in the heading by striking IRA and inserting eligible retirement plan. 
(c)Effective dateThe amendments made by this section shall apply to distributions after December 31, 2005. 
505.Reform excise tax on excess contributions 
(a)Expansion of corrective distribution periodSubsection (f) of section 4979 of the Internal Revenue Code of 1986 is amended— 
(1)in paragraph (1) by striking 21/2 months and inserting 6 months, and 
(2)in the heading by striking 21/2 months and inserting 6 months. 
(b)Year of inclusionParagraph (2) of section 4972(f) of such Code is amended to read as follows: 
 
(2)Year of inclusionAny amount distributed as provided in paragraph (1) shall be treated as earned and received by the recipient in his taxable year in which such distributions were made.. 
(c)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2005. 
506.Intermediate sanctions for inadvertent failures 
(a)In generalSection 401(a) of the Internal Revenue Code of 1986 (relating to qualified pension, profit-sharing, and stock bonus plans) is amended by inserting after paragraph (34) the following: 
 
(35)Protection from disqualification upon timely correction or payment of fineA trust shall not fail to constitute a qualified trust under this section if the plan of which such trust is a part has made good faith efforts to meet the requirements of this section, has inadvertently failed to satisfy 1 or more of such requirements, and either— 
(A)substantially corrects (to the extent possible) such failure before the date the plan becomes subject to a plan examination for the applicable year (as determined under rules prescribed by the Secretary), or 
(B)substantially corrects (to the extent possible) such failure on or after such date.If the plan satisfies the requirement under subparagraph (B), the Secretary may require the sponsoring employer to make a payment to the Secretary in an amount that does not exceed an amount that bears a reasonable relationship to the severity of the plan’s failure to satisfy the requirements of this section.. 
(b)Application to cash or deferred arrangementsSection 401(k) of such Code is amended by inserting after paragraph (13) the following new paragraph:  
 
(14)Protection from disqualificationRules similar to the rules set forth in section 401(a)(35) shall apply for purposes of determining whether a cash or deferred arrangement is a qualified cash or deferred arrangement.. 
(c)Application to section 403(b) annuity contractsSection 403(b) of such Code is amended by inserting after paragraph (12) the following: 
 
(13)Correction of errorsFor purposes of determining whether the exclusion from gross income under paragraph (1) is applicable to an employee for any taxable year, rules similar to the rules set forth in section 401(a)(35) shall apply to any annuity contract purchased under this subsection or any plan established to meet the requirements of this subsection.. 
(d)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act. 
507.Clarification of substantially equal periodic payment rule 
(a)In generalParagraph (4) of section 72(t) of the Internal Revenue Code of 1986 (relating to change in substantially equal payments) is amended by inserting at the end the following new subparagraphs: 
 
(C)Rollovers to subsequent planIf— 
(i)payments satisfying paragraph (2)(A)(iv) are being made from a qualified retirement plan, 
(ii)a transfer or a rollover from the qualified retirement plan is made to another qualified retirement plan of all or a portion of the taxpayer’s benefit under the transferor plan, and 
(iii)distributions from the transferor and transferee plans would in combination continue to satisfy paragraph (2)(A)(iv) if made only from the transferor plan,such transfer or rollover shall not be treated as a modification under subparagraph (A)(ii) and compliance with paragraph (2)(A)(iv) shall be determined on the basis of the combined distributions described in clause (iii). 
(D)Interest rateAny reasonable interest rate may be used in determining whether payments are substantially equal under paragraph (2)(A)(iv).. 
(b)Effective dates 
(1)RolloversSection 72(t)(4)(C) of the Internal Revenue Code of 1986, as added by subsection (a), shall apply to transfers and rollovers after the date of enactment of this Act. 
(2)Interest rateSection 72(t)(4)(D) of such Code, as so added, shall apply to series of payments commencing on or after the date of enactment of this Act. 
508.Clarification of treatment of distributions of annuity contracts 
(a)In generalClause (i) of section 402(e)(4)(D) of the Internal Revenue Code of 1986 is amended by adding after section 401(c)(1). the following: A distribution of an annuity contract from a trust or annuity plan referred to in the first sentence of this clause may be treated as a part of a lump sum distribution.. 
(b)Effective dateThe amendment made by this section shall take effect as if included in section 1401(b)(1) of the Small Business Job Protection Act of 1996. 
509.Golden parachute excise tax to apply to excessive employee remuneration paid by corporation after declaration of bankruptcy 
(a)In generalSection 4999 of the Internal Revenue Code of 1986 (relating to golden parachute payments) is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following new subsection: 
 
(c)Tax on excessive employee remuneration in the case of bankruptcy 
(1)In generalThere is hereby imposed a tax on any person who is a covered employee equal to 50 percent of any payment of excessive employee remuneration from a corporation which becomes a debtor in a title 11 or similar case (as defined in section 368(a)(3)(A) of this title, but not including a case under chapter 12 of title 11, United States Code). The tax imposed under subsection (a) shall not apply to the extent that a tax is imposed under this subsection. 
(2)Special rules relating to excessive employee remunerationFor purposes of this subsection— 
(A)Excess employee remuneration definedThe term excess employee remuneration means remuneration paid directly or indirectly to a covered employee during the bankruptcy period— 
(i)for which a deduction is not allowed under chapter 1 by reason of the application of section 162(m) or would not be allowed if section 162(m) applied to the covered employee at the time of payment, or 
(ii)in the case of remuneration to a covered employee of a corporation that is not a publicly held corporation described in section 162(m)(2), that exceeds $1,000,000, other than remuneration that meets requirements similar to the standards for performance-based compensation under section 162(m)(4)(C). 
(B)Such term shall not include— 
(i)remuneration that, on the date immediately prior to the beginning of the bankruptcy period, was payable to the covered employee under a binding obligation and not subject to a substantial risk of forfeiture, 
(ii)remuneration attributable to contributions to or benefits from an excess retirement plan to the extent that such plan is maintained solely for the purpose of providing benefits to employees in excess of the limitations imposed by 1 or more of sections 401(a)(17), 401(k), 401(m), and 415, 
(iii)contributions to or benefits from a qualified employer plan (as defined in section 132(m)), or 
(iv)any payment that is avoided or approved by a bankruptcy trustee. 
(C)Bankruptcy periodThe term bankruptcy period means any time during the period beginning 2 years before the date on which the corporation becomes a debtor described in paragraph (1) and ending on the date such corporation ceases to be such a debtor. 
(D)Covered employeeThe term covered employee— 
(i)has the meaning given such term by section 162(m)(3), except that such term shall include an individual who is not a covered employee under section 162(m)(3) for the taxable year in which such remuneration is paid but who previously was a covered employee within the meaning of section 162(m)(3) during the bankruptcy period, and 
(ii)with respect to an employee of a corporation that is not subject to section 162(m), includes any employee of such corporation who would be subject to the requirement described in section 162(m)(3)(B) (as modified by this paragraph) if such corporation were a publicly held corporation (as defined in section 162(m)(2)). 
(E)100 percent tax for gross up paymentsSubsection (b) shall be applied by substituting 100 percent for 50 percent to the extent that any payment is made during the bankruptcy period that is contingent upon a tax being imposed under this section. 
(F)Change in ownership contingency not to applySubsection (b) shall be applied without regard to clause (i) of section 280G(b)(2)(A).. 
(b)Effective dateThe amendment made this section shall apply to payments received after the date of the enactment of this Act with respect to any title 11 or similar case (as defined in section 4999(c) of the Internal Revenue Code of 1986) commenced after such date. 
510.Differential pay 
(a)Income tax withholdingSection 3401 of the Internal Revenue Code of 1986 (relating to definitions) is amended by adding at the end the following new subsection: 
 
(i)Differential wage payments to active duty members of the uniformed services 
(1)In generalFor purposes of subsection (a), any differential way payment shall be treated as a payment of wages by an employer to an employee. 
(2)Differential wage paymentsFor purposes of paragraph (1), the term differential way payment means any payment which— 
(A)is made by an employer to an individual with respect to any period during which the individual is performing service in the uniformed services while on active duty for a period of more than 30 days, and 
(B)represents all or a portion of the wages the individual would have received from the employer if the individual were performing service for the employer.. 
(b)Retirement plans 
(1)In generalSection 414(u) of the Internal Revenue Code of 1986 (relating to special rules relating to veterans’ reemployment rights under USERRA) is amended by adding at the end the following new paragraph: 
 
(11)Treatment of differential wage payments 
(A)In generalExcept as provided in this paragraph, for purposes of applying this title to a plan to which this subsection applies— 
(i)an individual receiving a differential wage payment shall be treated as an employee of the employer making the payment, 
(ii)the differential wage payment shall be treated as compensation, and 
(iii)the plan shall not be treated as failing to meet the requirements of any provision described in paragraph (1)(C) by reason of the treatment described in clauses (i) and (ii). 
(B)Special rule for distributions 
(i)In generalNotwithstanding subparagraph (A)(i), for purposes of subsection (w)(1)(D), an individual shall be treated as having been severed from employment during any period the individual is performing service in the uniformed services described in section 3401(i)(2)(A). 
(ii)LimitationIf an individual elects to receive a distribution by reason of clause (i), the plan shall provide that the individual may not make an elective deferral or employee contribution during the 6-month period beginning on the date of the distribution. 
(C)Nondiscrimination requirementSubparagraph (A)(iii) shall apply only if all employees of an employer (as determined under subsections (b), (c), (m), and (o)) performing service in the uniformed services described in section 3401(i)(2)(A) are entitled to receive differential wage payments on reasonably equivalent terms and, if eligible to participate in a plan maintained by the employer, to have contributions made to such plan based on the payments on reasonably equivalent terms. For purposes of applying this subparagraph, the provisions of paragraphs (3), (4), and (5) of section 410(b) shall apply. 
(D)Differential wage paymentFor purposes of this paragraph, the term differential wage payment has the meaning given such term by section 3401(i)(2).. 
(2)Conforming amendmentThe heading for section 414(u) of such Code is amended by inserting and to Differential Wage Payments to Members on Active Duty after USERRA. 
(c)Differential wage payments treated as compensation for individual retirement plansSection 219(f)(1) of the Internal Revenue Code of 1986 (defining compensation) is amended by adding at the end the following new sentence: The term compensation includes any differential wage payments (as defined in section 3401(i)(2)).. 
(d)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2005. 
511.Excess benefit plans 
(a)In generalSection 3(36) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(36)) is amended to read as follows: 
 
(36)The term excess benefit plan means a plan, without regard to whether such plan is funded, maintained by an employer solely for the purpose of providing benefits to employees in excess of any limitation imposed by section 401(a)(17), 401(k)(3)(A)(ii), 401(m)(2), or 415 of the Internal Revenue Code of 1986. To the extent that a separable part of a plan (as determined by the Secretary of Labor) maintained by an employer is maintained for such purpose, that part shall be treated as a separate plan which is an excess benefit plan.. 
(b)Effective dateThe amendment made by this section shall apply to plan years beginning after December 31, 2005. 
512.Tax treatment of employee contributions to contributory defined benefit plans 
(a)Amendment to the Internal Revenue Code of 1986Subsection (e) of section 402 of the Internal Revenue Code of 1986 (relating to other rules applicable to exempt trusts) is amended by adding at the end the following new paragraph: 
 
(8)Mandatory employee contributions to defined benefit plans 
(A)In generalQualified mandatory employee contributions shall not be includible in gross income for the taxable year of such contribution. 
(B)Qualified mandatory employee contributionsFor purposes of subparagraph (A), the term qualified mandatory employee contributions means employee contributions made pursuant to the terms of a defined benefit plan described in subparagraph (C) in effect on January 1, 2003 (determined without regard to any plan amendment made after such date), which— 
(i)are mandatory contributions (as defined in section 411(c)(2)(C)), and 
(ii)do not exceed 2 percent of compensation (within the meaning of section 415(c)(3)). 
(C)Defined benefit plan describedFor purposes of subparagraph (B), a defined benefit plan is described in this subparagraph if such plan— 
(i)requires employee contributions as a condition of participation in such plan, 
(ii)allows an employee to make a one-time irrevocable election to participate in the plan, 
(iii)does not provide for employee contributions with respect to which a separate account is maintained and treated as a defined contribution plan under section 414(k), and 
(iv)is not a governmental plan (within the meaning of section 414(d)).. 
(b)WithholdingSubsection (a) of section 3401 of such Code (defining wages) is amended by striking or at the end of paragraph (20), by striking the period at the end of paragraph (21) and inserting ; or, and by inserting after paragraph (21) the following new paragraph: 
 
(22)for any payment made to or for the benefit of an employee if at the time of such payment it is reasonable to believe that the employee will be able to exclude such payment from income as a qualified mandatory employee contribution under section 402(e)(8).. 
(c)Effective dateThe amendment made by this section shall apply to contributions made in years beginning after December 31, 2005. 
513.Protecting older, longer service participants 
(a)Protection of older, longer service participants in defined benefit plans 
(1)Not later than one year after the date of the enactment of this Act, the Secretary of the Treasury shall amend section 1.401(a)(4)–4 of the Treasury Regulations (as in effect on the date of the enactment of this Act) to permit a plan to provide benefits, rights, and features to a closed class of grandfathered participants, provided that such class of participants satisfies the requirements of such section as of the date that the class of participants was closed. Such section as amended shall ensure that participants who have been grandfathered under a former defined benefit plan formula may continue to receive all benefits, rights, and features under that formula, including early retirement benefits. 
(2)Not later than one year after the date of the enactment of this Act, the Secretary of the Treasury shall amend section 1.401(a)(4)–8(b)(1)(iii)(D) of the Treasury Regulations (as in effect on the date of the enactment of this Act) to permit a defined contribution plan to provide make whole contributions to a closed class of participants whose defined benefit plan accruals have been reduced or eliminated, provided that such class of participants satisfies section 410(b)(2)(A)(i) of the Internal Revenue Code of 1986 as of the date that the class of participants was closed. 
(b)Effective dateThis provisions of this section shall take effect on the date of the enactment of this Act. 
514.Clarification regarding elective deferrals 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of the Treasury shall issue rules clarifying that employees who have had a severance from employment may make— 
(1)elective deferrals described in section 402(g)(3)(A), (B), or (C) of the Internal Revenue Code of 1986 (other than elective deferrals under section 401(k)(11) of such Code), 
(2)elective contributions under an eligible deferred compensation plan described in section 457(b) of such Code, and 
(3)to the extent provided by the Secretary, elective deferrals described in section 402(g)(3)(D) or 401(k)(11) of such Code.Such rules shall only permit such contributions or deferrals with respect to payments of bona fide accumulated sick leave, accumulated vacation pay, severance, or back pay. The Secretary may apply such other conditions on such contributions or deferrals as are necessary or appropriate to carry out the purposes of this section. 
(b)Treatment of deferralsExcept as otherwise determined by the Secretary to be necessary to carry out the purposes of this section, the rules described in subsection (a) shall provide that the contributions or deferrals shall, for purposes of section 457 of such Code and subchapter D of chapter 1 of subtitle A of such Code, be treated as contributions or deferrals made on behalf of active employees, not on behalf of former employees. 
(c)Effective dateThe provisions of this section shall take effect on the date of enactment of this Act. 
515.Reform of the minimum participation rule 
(a)In generalSubparagraph (I) of section 401(a)(26) of the Internal Revenue Code of 1986 (relating to additional participation requirements) is amended by adding at the end the following: Not later than December 31, 2006, the Secretary shall issue final regulations under which this paragraph may be applied separately to bona fide separate subsidiaries or divisions.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of enactment of this Act. 
516.Repeal of optional treatment of elective deferrals as Roth contributions 
(a)In generalSection 402A of the Internal Revenue Code of 1986 (relating to optional treatment of elective deferrals as Roth contributions) is hereby repealed and the table of sections for part I of subchapter D of chapter 1 of such Code is amended by striking the item relating to section 402A. 
(b)Conforming amendments 
(1)Section 402(g)(1)(A) of such Code is amended by striking the last sentence. 
(2)Section 402(c)(8)(B) of such Code is amended by striking the last sentence. 
(3)Section 6051(a)(8) of such Code is amended by striking , including the amount of designated Roth contributions (as defined in section 402A). 
(4)Section 6047 of such Code is amended by striking subsection (f) and redesignating subsection (g) as subsection (f). 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
VIImprovements in pension security 
601.Periodic pension benefits statements 
(a)Amendments to the Employee Retirement Income Security Act of 1974 
(1)Requirements 
(A)In generalSection 105(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)) is amended to read as follows: 
 
(a) 
(1) 
(A)The administrator of an individual account plan shall furnish a pension benefit statement— 
(i)to each plan participant at least annually, 
(ii)to each plan beneficiary upon written request, and 
(iii)in the case of an applicable individual account plan, to each individual who is a plan participant or beneficiary and who has a right to direct investments, at least quarterly. 
(B)The administrator of a defined benefit plan shall furnish a pension benefit statement— 
(i)at least once every 3 years to each participant with a nonforfeitable accrued benefit who is employed by the employer maintaining the plan at the time the statement is furnished to participants, and 
(ii)to a plan participant or plan beneficiary of the plan upon written request.Information furnished under clause (i) to a participant may be based on reasonable estimates determined under regulations prescribed by the Secretary, in consultation with the Pension Benefit Guaranty Corporation. 
(2)A pension benefit statement under paragraph (1)— 
(A)shall indicate, on the basis of the latest available information— 
(i)the total benefits accrued, and 
(ii)the nonforfeitable pension benefits, if any, which have accrued, or the earliest date on which benefits will become nonforfeitable, 
(B)shall be written in a manner calculated to be understood by the average plan participant, and 
(C)may be provided in written form or in electronic or other appropriate form to the extent that such form is reasonably accessible to the recipient. 
(3) 
(A)In the case of a defined benefit plan, the requirements of paragraph (1)(B)(i) shall be treated as met with respect to a participant if the administrator, at least once each year, provides the participant with notice, at the participant’s last known address, of the availability of the pension benefit statement and the ways in which the participant may obtain such statement. Such notice shall be provided in written, electronic, or other appropriate form, and may be included with other communications to the participant if done in a manner reasonably designed to attract the attention of the participant. 
(B)The Secretary may provide that years in which no employee or former employee benefits (within the meaning of section 410(b) of the Internal Revenue Code of 1986) under the plan need not be taken into account in determining the 3-year period under paragraph (1)(B)(i).. 
(B)Conforming amendments 
(i)Section 105 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1025) is amended by striking subsection (d). 
(ii)Section 105(b) of such Act (29 U.S.C. 1025(b)) is amended to read as follows: 
 
(b)In no case shall a participant or beneficiary of a plan be entitled to more than one statement described in clause (i) or (ii) of subsection (a)(1)(A) or clause (i) or (ii) of subsection (a)(1)(B), whichever is applicable, in any 12-month period. If such report is required under subsection (a) to be furnished at least quarterly, the requirements of the preceding sentence shall be applied with respect to each quarter in lieu of the 12-month period.. 
(2)Information required from applicable individual account plansSection 105 of such Act (as amended by paragraph (1)) is amended further by adding at the end the following new subsection: 
 
(d) 
(1)The statements required to be provided at least quarterly under subsection (a)(1)(A)(iii) in the case of applicable individual account plans shall include (together with the information required in subsection (a)) the following: 
(A)the value of each investment to which assets in the individual account have been allocated, determined as of the most recent valuation date under the plan, including the value of any assets held in the form of employer securities, without regard to whether such securities were contributed by the plan sponsor or acquired at the direction of the plan or of the participant or beneficiary, 
(B)an explanation, written in a manner calculated to be understood by the average plan participant, of any limitations or restrictions on the right of the participant or beneficiary to direct an investment, and 
(C)an explanation, written in a manner calculated to be understood by the average plan participant, of the importance, for the long-term retirement security of participants and beneficiaries, of a well-balanced and diversified investment portfolio, including a discussion of the risk of holding more than 25 percent of a portfolio in the security of any one entity, such as employer securities. 
(2)The Secretary shall issue guidance and model notices which meet the requirements of this subsection.. 
(3)Definition of applicable individual account planSection 3 of such Act (29 U.S.C. 1002) is amended by adding at the end the following new paragraph: 
 
(42) 
(A)The term applicable individual account plan means any individual account plan, except that such term does not include an employee stock ownership plan (within the meaning of section 4975(e)(7) of the Internal Revenue Code of 1986) unless there are any contributions to such plan (or earnings thereunder) held within such plan that are subject to subsection (k)(3) or (m)(2) of section 401 of the Internal Revenue Code of 1986. Such term shall not include a one-participant retirement plan. 
(B)The term one-participant retirement plan means a pension plan with respect to which the following requirements are met: 
(i)on the first day of the plan year— 
(I)the plan covered only one individual (or the individual and the individual’s spouse) and the individual owned 100 percent of the plan sponsor (whether or not incorporated), or 
(II)the plan covered only one or more partners (or partners and their spouses) in the plan sponsor; 
(ii)the plan meets the minimum coverage requirements of section 410(b) of the Internal Revenue Code of 1986 (as in effect on the date of the enactment of this paragraph) without being combined with any other plan of the business that covers the employees of the business; 
(iii)the plan does not provide benefits to anyone except the individual (and the individual’s spouse) or the partners (and their spouses); 
(iv)the plan does not cover a business that is a member of an affiliated service group, a controlled group of corporations, or a group of businesses under common control; and 
(v)the plan does not cover a business that leases employees.. 
(4)Civil penalties for failure to provide quarterly benefit statementsSection 502 of such Act (29 U.S.C. 1132) is amended— 
(A)in subsection (a)(6), by striking (6), or (7) and inserting (6), (7), or (8); 
(B)by redesignating paragraph (8) of subsection (c) as paragraph (9); and 
(C)by inserting after paragraph (7) of subsection (c) the following new paragraph: 
 
(8)The Secretary may assess a civil penalty against any plan administrator of up to $1,000 a day for each day on which the plan administrator has failed to comply with the requirements of clause (iii) of section 105(a)(1)(A) and has not corrected such failure by providing the required pension benefit statements to the affected participants and beneficiaries.. 
(5)Model statementsThe Secretary of Labor shall, not later than 180 days after the date of the enactment of this Act, issue initial guidance and a model benefit statement, written in a manner calculated to be understood by the average plan participant, that may be used by plan administrators in complying with the requirements of section 105 of the Employee Retirement Income Security Act of 1974. Not later than 75 days after the date of the enactment of this Act, the Secretary shall promulgate interim final rules necessary to carry out the amendments made by this subsection. 
(b)Amendments to the Internal Revenue Code of 1986 
(1)Provision of investment education notices to participants in certain plansSection 414 of the Internal Revenue Code of 1986 (relating to definitions and special rules) is amended by adding at the end the following: 
 
(aa)Provision of investment education notices to participants in certain plans 
(1)In generalThe plan administrator of an applicable pension plan shall provide to each applicable individual an investment education notice described in paragraph (2) at the time of the enrollment of the applicable individual in the plan and not less often than annually thereafter. 
(2)Investment education noticeAn investment education notice is described in this paragraph if such notice contains— 
(A)an explanation, for the long-term retirement security of participants and beneficiaries, of generally accepted investment principles, including principles of risk management and diversification, and 
(B)a discussion of the risk of holding substantial portions of a portfolio in the security of any one entity, such as employer securities. 
(3)UnderstandabilityEach notice required by paragraph (1) shall be written in a manner calculated to be understood by the average plan participant and shall provide sufficient information (as determined in accordance with guidance provided by the Secretary) to allow recipients to understand such notice. 
(4)Form and manner of noticesThe notices required by this subsection shall be in writing, except that such notices may be in electronic or other form (or electronically posted on the plan’s website) to the extent that such form is reasonably accessible to the applicable individual. 
(5)DefinitionsFor purposes of this subsection— 
(A)Applicable individualThe term applicable individual means— 
(i)any participant in the applicable pension plan, 
(ii)any beneficiary who is an alternate payee (within the meaning of section 414(p)(8)) under a qualified domestic relations order (within the meaning of section 414(p)(1)(A)), and 
(iii)any beneficiary of a deceased participant or alternate payee. 
(B)Applicable pension planThe term applicable pension plan means— 
(i)a plan described in clause (i), (ii), or (iv) of section 219(g)(5)(A), and 
(ii)an eligible deferred compensation plan (as defined in section 457(b)) of an eligible employer described in section 457(e)(1)(A),which permits any participant to direct the investment of some or all of his account in the plan or under which the accrued benefit of any participant depends in whole or in part on hypothetical investments directed by the participant. Such term shall not include a one-participant retirement plan or a plan to which section 105 of the Employee Retirement Income Security Act of 1974 applies. 
(C)One-participant retirement plan definedThe term one-participant retirement plan means a retirement plan with respect to which the following requirements are met: 
(i)on the first day of the plan year— 
(I)the plan covered only one individual (or the individual and the individual’s spouse) and the individual owned 100 percent of the plan sponsor (whether or not incorporated), or 
(II)the plan covered only one or more partners (or partners and their spouses) in the plan sponsor; 
(ii)the plan meets the minimum coverage requirements of 410(b) without being combined with any other plan of the business that covers the employees of the business; 
(iii)the plan does not provide benefits to anyone except the individual (and the individual’s spouse) or the partners (and their spouses); 
(iv)the plan does not cover a business that is a member of an affiliated service group, a controlled group of corporations, or a group of businesses under common control; and 
(v)the plan does not cover a business that leases employees. 
(6)Cross referenceFor provisions relating to penalty for failure to provide the notice required by this section, see section 6652(m).. 
(2)Penalty for failure to provide noticeSection 6652 of such Code (relating to failure to file certain information returns, registration statements, etc.) is amended by redesignating subsection (m) as subsection (n) and by inserting after subsection (l) the following new subsection: 
 
(m)Failure to provide investment education notices to participants in certain plansIn the case of each failure to provide a written explanation as required by section 414(aa) with respect to an applicable individual (as defined in such section), at the time prescribed therefor, unless it is shown that such failure is due to reasonable cause and not to willful neglect, there shall be paid, on notice and demand of the Secretary and in the same manner as tax, by the person failing to provide such notice, an amount equal to $100 for each such failure, but the total amount imposed on such person for all such failures during any calendar year shall not exceed $50,000.. 
602.Inapplicability of relief from fiduciary liability during blackout periods 
(a)In generalSection 404(c) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104(c)) is amended by adding at the end the following new paragraph: 
 
(4) 
(A)Paragraph (1)(B) shall not apply in connection with the direction or diversification of assets credited to the account of any participant or beneficiary during a blackout period if, by reason of the imposition of such blackout period, the ability of such participant or beneficiary to direct or diversify such assets is suspended, limited, or restricted. 
(B)If the fiduciary authorizing a blackout period meets the requirements of this title in connection with authorizing such blackout period, no person who is a fiduciary shall be liable under this title for any loss occurring during the blackout period as a result of any exercise by the participant or beneficiary of control over assets in his or her account prior to the blackout period. Matters to be considered in determining whether a fiduciary has met the requirements of this title include whether such fiduciary— 
(i)has considered the reasonableness of the expected length of the blackout period, 
(ii)has provided the notice required under section 101(i)(2), and 
(iii)has acted in accordance with the requirements of subsection (a) in determining whether to enter into the blackout period. 
(C)If a blackout period arises in connection with a change in the investment options offered under the plan, a participant or beneficiary shall be deemed to have exercised control over the assets in his or her account prior to the blackout period, if, after reasonable notice of the change in investment options is given to such participant or beneficiary before such blackout period, assets in the account of the participant or beneficiary are transferred— 
(i)to plan investment options in accordance with the affirmative election of the participant or beneficiary, or 
(ii)in any case in which there is no such election, in the manner set forth in such notice. 
(D)Any imposition of any limitation or restriction that may govern the frequency of transfers between investment vehicles shall not be treated as the imposition of a blackout period to the extent such limitation or restriction is disclosed to participants or beneficiaries through the summary plan description or materials describing specific investment alternatives under the plan. 
(E)For purposes of this paragraph, the term blackout period has the meaning given such term by section 101(i)(7).. 
(b)GuidanceThe Secretary of Labor shall, on or before December 31, 2006, issue interim final regulations providing guidance on how plan sponsors or any other affected fiduciaries can satisfy their fiduciary responsibilities during any blackout period during which the ability of a participant or beneficiary to direct the investment of assets in his or her individual account is suspended. 
603.Diversification requirements for defined contribution plans that hold employer securities 
(a)Amendment to the Employee Retirement Income Security Act of 1974Section 204 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1054) is amended— 
(1)by redesignating subsection (j) as subsection (k); and 
(2)by inserting after subsection (i) the following new subsection: 
 
(j)Diversification requirements for individual account plans that hold employer securities 
(1)In generalAn applicable individual account plan shall meet the requirements of paragraphs (2) and (3). 
(2)Employee contributions and elective deferrals invested in employer securitiesIn the case of the portion of the account attributable to employee contributions and elective deferrals which is invested in employer securities, a plan meets the requirements of this paragraph if each applicable individual may elect to direct the plan to divest any such securities in the individual’s account and to reinvest an equivalent amount in other investment options which meet the requirements of paragraph (4). 
(3)Employer contributions invested in employer securities 
(A)In generalIn the case of the portion of the account attributable to employer contributions (other than elective deferrals to which paragraph (2) applies) which is invested in employer securities, a plan meets the requirements of this paragraph if, under the plan— 
(i)each applicable individual with a benefit based on 3 years of service may elect to direct the plan to divest any such securities in the individual’s account and to reinvest an equivalent amount in other investment options which meet the requirements of paragraph (4), or 
(ii)with respect to any employer security allocated to an applicable individual’s account during any plan year, such applicable individual may elect to direct the plan to divest such employer security after a date which is not later than 3 years after the end of such plan year and to reinvest an equivalent amount in other investment options which meet the requirements of paragraph (4). 
(B)Applicable individual with benefit based on 3 years of serviceFor purposes of subparagraph (A), an applicable individual has a benefit based on 3 years of service if such individual would be an applicable individual if only participants in the plan who have completed at least 3 years of service (as determined under section 203(b)) were referred to in paragraph (5)(B)(i). 
(4)Investment optionsThe requirements of this paragraph are met if— 
(A)the plan offers not less than 3 investment options, other than employer securities, to which an applicable individual may direct the proceeds from the divestment of employer securities pursuant to this subsection, each of which is diversified and has materially different risk and return characteristics, and 
(B)the plan permits the applicable individual to choose from any of the investment options made available under the plan to which such proceeds may be so directed, subject to such restrictions as may be provided by the plan limiting such choice to periodic, reasonable opportunities occurring no less frequently than on a quarterly basis. 
(5)Definitions and rulesFor purposes of this subsection— 
(A)Applicable individual account planThe term applicable individual account plan means any individual account plan, except that such term does not include an employee stock ownership plan (within the meaning of section 4975(e)(7) of the Internal Revenue Code of 1986) unless there are any contributions to such plan (or earnings thereon) held within such plan that are subject to subsection (k)(3) or (m)(2) of section 401 of the Internal Revenue Code of 1986. 
(B)Applicable individualThe term applicable individual means— 
(i)any participant in the plan, and 
(ii)any beneficiary of a participant referred to in clause (i) who has an account under the plan with respect to which the beneficiary is entitled to exercise the rights of the participant. 
(C)Elective deferralThe term elective deferral means an employer contribution described in section 402(g)(3)(A) of the Internal Revenue Code of 1986 (as in effect on the date of the enactment of this subsection). 
(D)Employer securityThe term employer security shall have the meaning given such term by section 407(d)(1) of this Act (as in effect on the date of the enactment of this subsection). 
(E)Employee stock ownership planThe term employee stock ownership plan shall have the same meaning given to such term by section 4975(e)(7) of the Internal Revenue Code of 1986 (as in effect on the date of the enactment of this subsection). 
(F)ElectionsElections under this subsection may be made not less frequently than quarterly. 
(6)Exception where there is no readily tradable stockThis subsection shall not apply if there is no class of stock issued by the employer (or by a corporation which is an affiliate of the employer (as defined in section 407(d)(7))) that is readily tradable on an established securities market (or in such other circumstances as may be determined jointly by the Secretary of Labor and the Secretary of the Treasury in regulations). 
(7)Transition rule 
(A)In generalIn the case of any individual account plan which, on the first day of the first plan year to which this subsection applies, holds employer securities of any class that were acquired before such date and on which there is a restriction on diversification otherwise precluded by this subsection, this subsection shall apply to such securities of such class held in any plan year only with respect to the number of such securities equal to the applicable percentage of the total number of such securities of such class held on such date. 
(B)Applicable percentageFor purposes of subparagraph (A), the applicable percentage shall be as follows: 
 
 
Plan years for which provisions are effective:Applicable percentage: 
 
 1st plan year20  
2nd plan year40  
3rd plan year60  
4th plan year80  
5th plan year or thereafter100.  
(C)Elective deferrals treated as separate plan not individual account planFor purposes of subparagraph (A), the applicable percentage shall be 100 percent with respect to— 
(i)employee contributions to a plan under which any portion attributable to elective deferrals is treated as a separate plan under section 407(b)(2) as of the date of the enactment of this paragraph, and 
(ii)such elective deferrals. 
(D)Coordination with prior electionsIn any case in which a divestiture of investment in employer securities of any class held by an employee stock ownership plan prior to the effective date of this subsection was undertaken pursuant to other applicable Federal law prior to such date, the applicable percentage (as determined without regard to this subparagraph) in connection with such securities shall be reduced to the extent necessary to account for the amount to which such election applied. 
(8)RegulationsThe Secretary of the Treasury shall prescribe regulations under this subsection in consultation with the Secretary of Labor.. 
(b)Amendments to the Internal Revenue Code of 1986 
(1)In generalSection 401(a) of the Internal Revenue Code of 1986 (relating to requirements for qualification) is amended by inserting after paragraph (34) the following new paragraph: 
 
(35)Diversification requirements for defined contribution plans that hold employer securities 
(A)In generalAn applicable defined contribution plan shall meet the requirements of subparagraphs (B) and (C). 
(B)Employee contributions and elective deferrals invested in employer securitiesIn the case of the portion of the account attributable to employee contributions and elective deferrals which is invested in employer securities, a plan meets the requirements of this subparagraph if each applicable individual in such plan may elect to direct the plan to divest any such securities in the individual’s account and to reinvest an equivalent amount in other investment options which meet the requirements of subparagraph (D). 
(C)Employer contributions invested in employer securities 
(i)In generalIn the case of the portion of the account attributable to employer contributions (other than elective deferrals to which subparagraph (B) applies) which is invested in employer securities, a plan meets the requirements of this subparagraph if, under the plan— 
(I)each applicable individual with a benefit based on 3 years of service may elect to direct the plan to divest any such securities in the individual’s account and to reinvest an equivalent amount in other investment options which meet the requirements of subparagraph (D), or 
(II)with respect to any employer security allocated to an applicable individual’s account during any plan year, such applicable individual may elect to direct the plan to divest such employer security after a date which is not later than 3 years after the end of such plan year and to reinvest an equivalent amount in other investment options which meet the requirements of subparagraph (D). 
(ii)Applicable individual with benefit based on 3 years of serviceFor purposes of clause (i), an applicable individual has a benefit based on 3 years of service if such individual would be an applicable individual if only participants in the plan who have completed at least 3 years of service (as determined under section 411(a)) were referred to in subparagraph (E)(ii)(I). 
(D)Investment optionsThe requirements of this subparagraph are met if— 
(i)the plan offers not less than 3 investment options, other than employer securities, to which an applicable individual may direct the proceeds from the divestment of employer securities pursuant to this paragraph, each of which is diversified and has materially different risk and return characteristics, and 
(ii)the plan permits the applicable individual to choose from any of the investment options made available under the plan to which such proceeds may be so directed, subject to such restrictions as may be provided by the plan limiting such choice to periodic, reasonable opportunities occurring no less frequently than on a quarterly basis. 
(E)Definitions and rulesFor purposes of this paragraph— 
(i)Applicable defined contribution planThe term applicable defined contribution plan means any defined contribution plan, except that such term does not include an employee stock ownership plan (within the meaning of section 4975(e)(7)) unless there are any contributions to such plan (or earnings thereon) held within such plan that are subject to subsection (k)(3) or (m)(2). 
(ii)Applicable individualThe term applicable individual means— 
(I)any participant in the plan, and 
(II)any beneficiary of a participant referred to in clause (i) who has an account under the plan with respect to which the beneficiary is entitled to exercise the rights of the participant. 
(iii)Elective deferralThe term elective deferral means an employer contribution described in section 402(g)(3)(A) (as in effect on the date of the enactment of this paragraph). 
(iv)Employer securityThe term employer security shall have the meaning given such term by section 407(d)(1) of the Employee Retirement Income Security Act of 1974 (as in effect on the date of the enactment of this paragraph). 
(v)Employee stock ownership planThe term employee stock ownership plan shall have the same meaning given to such term by section 4975(e)(7) of the Internal Revenue Code of 1986 (as in effect on the date of the enactment of this paragraph). 
(vi)ElectionsElections under this paragraph may be made not less frequently than quarterly. 
(F)Exception where there is no readily tradable stockThis paragraph shall not apply if there is no class of stock issued by the employer that is readily tradable on an established securities market (or in such other circumstances as may be determined jointly by the Secretary of the Treasury and the Secretary of Labor in regulations). 
(G)Transition rule 
(i)In generalIn the case of any defined contribution plan which, on the effective date of this subsection, holds employer securities of any class that were acquired before such date and on which there is a restriction on diversification otherwise precluded by this paragraph, this paragraph shall apply to such securities of such class held in any plan year only with respect to the number of such securities equal to the applicable percentage of the total number of such securities of such class held on such date. 
(ii)Applicable percentageFor purposes of clause (i), the applicable percentage shall be as follows: 
 
 
Plan years for which provisions are effective:Applicable percentage: 
 
1st plan year20 
2nd plan year40  
3rd plan year60 
4th plan year80  
5th plan year or thereafter100.  
(iii)Elective deferrals treated as separate plan not individual account planFor purposes of clause (i), the applicable percentage shall be 100 percent with respect to— 
(I)employee contributions to a plan under which any portion attributable to elective deferrals is treated as a separate plan under section 407(b)(2) of the Employee Retirement Income Security Act of 1974 as of the date of the enactment of this paragraph, and 
(II)such elective deferrals. 
(iv)Contributions held within an esopIn the case of contributions (other than elective deferrals and employee contributions) held within an employee stock ownership plan, in the case of the 1st and 2nd plan years referred to in the table in clause (ii), the applicable percentage shall be the greater of the amount determined under clause (ii) or the percentage determined under paragraph (28) (determined as if paragraph (28) applied to a plan described in this paragraph). 
(v)Coordination with prior elections under paragraph (28)In any case in which a divestiture of investment in employer securities of any class held by an employee stock ownership plan prior to the effective date of this paragraph was undertaken pursuant to an election under paragraph (28) prior to such date, the applicable percentage (as determined without regard to this clause) in connection with such securities shall be reduced to the extent necessary to account for the amount to which such election applied. 
(H)RegulationsThe Secretary shall prescribe regulations under this paragraph in consultation with the Secretary of Labor.. 
(2)Conforming amendments 
(A)Section 401(a)(28) of such Code is amended by adding at the end the following new subparagraph: 
 
(D)ApplicationThis paragraph shall not apply to a plan to which paragraph (35) applies.. 
(B)Section 409(h)(7) of such Code is amended by inserting before the period at the end or subparagraph (B) or (C) of section 401(a)(35). 
(C)Section 4980(c)(3)(A) of such Code is amended by striking if— and all that follows and inserting if the requirements of subparagraphs (B), (C), and (D) are met.. 
(c)Effective date 
(1)In generalExcept as provided in paragraph (2) and section 604, the amendments made by this section shall apply to plan years beginning after December 31, 2005, and with respect to employer securities allocated to accounts before, on, or after the date of the enactment of this Act. 
(2)ExceptionThe amendments made by this section shall not apply to employer securities held by an employee stock ownership plan which are acquired before January 1, 1987. 
604.Effective dates and related rules 
(a)In generalExcept as otherwise provided in the preceding provisions of this title or in subsection (c), the amendments made by this title shall apply with respect to plan years beginning on or after the general effective date. 
(b)General effective dateFor purposes of this section, the term general effective date means the date which is 1 year after the date of the enactment of this Act. 
(c)Special rule for collectively bargained plansIn the case of a plan maintained pursuant to 1 or more collective bargaining agreements between employee representatives and 1 or more employers ratified on or before the date of the enactment of this Act, subsection (a) shall be applied to benefits pursuant to, and individuals covered by, any such agreement by substituting for the general effective date the date of the commencement of the first plan year beginning on or after the earlier of— 
(1)the later of— 
(A)the date which is 1 year after the general effective date, or 
(B)the date on which the last of such collective bargaining agreements terminates (determined without regard to any extension thereof after the date of the enactment of this Act), or 
(2)the date which is 2 years after the general effective date.  
VIIOther tax provisions relating to pensions 
701.Reporting simplification 
(a)Simplified annual filing requirement for owners and their spouses 
(1)In generalThe Secretary of the Treasury and the Secretary of Labor shall modify the requirements for filing annual returns with respect to one-participant retirement plans to ensure that such plans with assets of $250,000 or less as of the close of the plan year need not file a return for that year. 
(2)One-participant retirement plan definedFor purposes of this subsection, the term one-participant retirement plan means a retirement plan with respect to which the following requirements are met: 
(A)on the first day of the plan year— 
(i)the plan covered only one individual (or the individual and the individual’s spouse) and the individual owned 100 percent of the plan sponsor (whether or not incorporated), or 
(ii)the plan covered only one or more partners (or partners and their spouses) in the plan sponsor; 
(B)the plan meets the minimum coverage requirements of section 410(b) of the Internal Revenue Code of 1986 without being combined with any other plan of the business that covers the employees of the business; 
(C)the plan does not provide benefits to anyone except the individual (and the individual’s spouse) or the partners (and their spouses); 
(D)the plan does not cover a business that is a member of an affiliated service group, a controlled group of corporations, or a group of businesses under common control; and 
(E)the plan does not cover a business that leases employees. 
(3)Other definitionsTerms used in paragraph (2) which are also used in section 414 of the Internal Revenue Code of 1986 shall have the respective meanings given such terms by such section. 
(4)Effective dateThe provisions of this subsection shall apply to plan years beginning on or after January 1, 2005. 
(b)Simplified annual filing requirement for Plans with fewer than 25 employeesIn the case of plan years beginning after December 31, 2006, the Secretary of the Treasury and the Secretary of Labor shall provide for the filing of a simplified annual return for any retirement plan which covers less than 25 employees on the first day of a plan year and which meets the requirements described in subparagraphs (B), (D), and (E) of subsection (a)(2). 
702.Improvement of Employee Plans Compliance Resolution SystemThe Secretary of the Treasury shall continue to update and improve the Employee Plans Compliance Resolution System (or any successor program) giving special attention to— 
(1)increasing the awareness and knowledge of small employers concerning the availability and use of the program; 
(2)taking into account special concerns and circumstances that small employers face with respect to compliance and correction of compliance failures; 
(3)extending the duration of the self-correction period under the Self-Correction Program for significant compliance failures; 
(4)expanding the availability to correct insignificant compliance failures under the Self-Correction Program during audit; and 
(5)assuring that any tax, penalty, or sanction that is imposed by reason of a compliance failure is not excessive and bears a reasonable relationship to the nature, extent, and severity of the failure.The Secretary of the Treasury shall have full authority to effectuate the foregoing and to implement the Employee Plans Compliance Resolution System (or any successor program) and any other employee plans correction policies, including the authority to waive income, excise, or other taxes to ensure that any tax, penalty, or sanction is not excessive and bears a reasonable relationship to the nature, extent, and severity of the failure. 
703.Extension of moratorium on application of certain nondiscrimination rules to all governmental plans 
(a)In general 
(1)Subparagraph (G) of section 401(a)(5) and subparagraph (H) of section 401(a)(26) of the Internal Revenue Code of 1986 are each amended by striking section 414(d)) and all that follows and inserting section 414(d)).. 
(2)Subparagraph (G) of section 401(k)(3) and paragraph (2) of section 1505(d) of the Taxpayer Relief Act of 1997 (26 U.S.C. 401 note) are each amended by striking maintained by a State or local government or political subdivision thereof (or agency or instrumentality thereof). 
(b)Conforming amendments 
(1)The heading for subparagraph (G) of section 401(a)(5) of such Code is amended to read as follows: governmental plans.—. 
(2)The heading for subparagraph (H) of section 401(a)(26) of such Code is amended to read as follows: Exception for governmental plans.—. 
(3)Subparagraph (G) of section 401(k)(3) of such Code is amended by inserting Governmental plans.— after (G). 
(c)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2005. 
704.Notice and consent period regarding distributions 
(a)Expansion of period 
(1)Amendment of Internal Revenue Code 
(A)In generalSubparagraph (A) of section 417(a)(6) of the Internal Revenue Code of 1986 is amended by striking 90-day and inserting 180-day. 
(B)Modification of regulationsThe Secretary of the Treasury shall modify the regulations under sections 402(f), 411(a)(11), and 417 of the Internal Revenue Code of 1986 to substitute 180 days for 90 days each place it appears in Treasury Regulations sections 1.402(f)–1, 1.411(a)–11(c), and 1.417(e)–1(b). 
(2)Amendment of ERISA 
(A)In generalSection 205(c)(7)(A) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1055(c)(7)(A)) is amended by striking 90-day and inserting 180-day. 
(B)Modification of regulationsThe Secretary of the Treasury shall modify the regulations under part 2 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 to the extent that they relate to sections 203(e) and 205 of such Act to substitute 180 days for 90 days each place it appears. 
(3)Effective dateThe amendments made by paragraphs (1)(A) and (2)(A) and the modifications required by paragraphs (1)(B) and (2)(B) shall apply to years beginning after December 31, 2005. 
(b)Consent regulation inapplicable to certain distributions 
(1)In generalThe Secretary of the Treasury shall modify the regulations under section 411(a)(11) of the Internal Revenue Code of 1986 and under section 205 of the Employee Retirement Income Security Act of 1974 to provide that the description of a participant’s right, if any, to defer receipt of a distribution shall also describe the consequences of failing to defer such receipt. 
(2)Effective date 
(A)In generalThe modifications required by paragraph (1) shall apply to years beginning after December 31, 2005. 
(B)Reasonable noticeIn the case of any description of such consequences made before the date that is 90 days after the date on which the Secretary of the Treasury issues a safe harbor description under paragraph (1), a plan shall not be treated as failing to satisfy the requirements of section 411(a)(11) of such Code or section 205 of such Act by reason of the failure to provide the information required by the modifications made under paragraph (1) if the Administrator of such plan makes a reasonable attempt to comply with such requirements. 
705.Qualified group legal services plans 
(a)In generalSubsection (e) of section 120 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(e)Application of sectionThis section and section 501(c)(20) shall apply to taxable years beginning— 
(1)after December 31, 1976, and before July 1, 1992, and 
(2)after December 31, 2005, and before January 1, 2009.. 
(b)Increase in maximum exclusionThe last sentence of section 120(a) is amended by striking $70 and inserting $150. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
706.Tax-free distributions from individual retirement plans for charitable purposes 
(a)In generalSubsection (d) of section 408 of the Internal Revenue Code of 1986 (relating to individual retirement accounts) is amended by adding at the end the following new paragraph: 
 
(8)Distributions for charitable purposes 
(A)In generalNo amount shall be includible in gross income by reason of a qualified charitable distribution. 
(B)Qualified charitable distributionFor purposes of this paragraph, the term qualified charitable distribution means any distribution from an individual retirement plan other than a plan described in subsection (k) or (p) of section 408— 
(i)which is made on or after the date that the individual for whose benefit the plan is maintained has attained age 701/2, and 
(ii)which is made directly by the trustee— 
(I)to an organization described in section 170(c), or 
(II)to a split-interest entity.A distribution shall be treated as a qualified charitable distribution only to the extent that the distribution would be includible in gross income without regard to subparagraph (A) and, in the case of a distribution to a split-interest entity, only if no person holds an income interest in the amounts in the split-interest entity attributable to such distribution other than one or more of the following: the individual for whose benefit such plan is maintained, the spouse of such individual, or any organization described in section 170(c). 
(C)Contributions must be otherwise deductibleFor purposes of this paragraph— 
(i)Direct contributionsA distribution to an organization described in section 170(c) shall be treated as a qualified charitable distribution only if a deduction for the entire distribution would be allowable under section 170 (determined without regard to subsection (b) thereof and this paragraph). 
(ii)Split-interest giftsA distribution to a split-interest entity shall be treated as a qualified charitable distribution only if a deduction for the entire value of the interest in the distribution for the use of an organization described in section 170(c) would be allowable under section 170 (determined without regard to subsection (b) thereof and this paragraph). 
(D)Application of Section 72Notwithstanding section 72, in determining the extent to which a distribution is a qualified charitable distribution, the entire amount of the distribution shall be treated as includible in gross income without regard to subparagraph (A) to the extent that such amount does not exceed the aggregate amount which would have been so includible if all amounts distributed from all individual retirement plans were treated as 1 contract under paragraph (2)(A) for purposes of determining the inclusion of such distribution under section 72. Proper adjustments shall be made in applying section 72 to other distributions in such taxable year and subsequent taxable years. 
(E)Special rules for split-interest entities 
(i)Charitable remainder trustsNotwithstanding section 664(b), distributions made from a trust described in subparagraph (G)(i) shall be treated as ordinary income in the hands of the beneficiary to whom is paid the annuity described in section 664(d)(1)(A) or the payment described in section 664(d)(2)(A). 
(ii)Pooled income fundsNo amount shall be includible in the gross income of a pooled income fund (as defined in subparagraph (G)(ii)) by reason of a qualified charitable distribution to such fund, and all distributions from the fund which are attributable to qualified charitable distributions shall be treated as ordinary income to the beneficiary. 
(iii)Charitable gift annuitiesQualified charitable distributions made for a charitable gift annuity shall not be treated as an investment in the contract. 
(F)Denial of deductionQualified charitable distributions shall not be taken into account in determining the deduction under section 170. 
(G)Split-interest entity definedFor purposes of this paragraph, the term split-interest entity means— 
(i)a charitable remainder annuity trust or a charitable remainder unitrust (as such terms are defined in section 664(d)) which must be funded exclusively by qualified charitable distributions, 
(ii)a pooled income fund (as defined in section 642(c)(5)), but only if the fund accounts separately for amounts attributable to qualified charitable distributions, and 
(iii)a charitable gift annuity (as defined in section 501(m)(5)).. 
(b)Modifications relating to information returns by certain trusts 
(1)ReturnsSection 6034 of such Code (relating to returns by trusts described in section 4947(a)(2) or claiming charitable deductions under section 642(c)) is amended to read as follows: 
 
6034.Returns by trusts described in section 4947(a)(2) or claiming charitable deductions under section 642(c) 
(a)Trusts described in section 4947(a)(2)Every trust described in section 4947(a)(2) shall furnish such information with respect to the taxable year as the Secretary may by forms or regulations require. 
(b)Trusts claiming a charitable deduction under section 642(c) 
(1)In generalEvery trust not required to file a return under subsection (a) but claiming a deduction under section 642(c) for the taxable year shall furnish such information with respect to such taxable year as the Secretary may by forms or regulations prescribe, including— 
(A)the amount of the deduction taken under section 642(c) within such year, 
(B)the amount paid out within such year which represents amounts for which deductions under section 642(c) have been taken in prior years, 
(C)the amount for which such deductions have been taken in prior years but which has not been paid out at the beginning of such year, 
(D)the amount paid out of principal in the current and prior years for the purposes described in section 642(c), 
(E)the total income of the trust within such year and the expenses attributable thereto, and 
(F)a balance sheet showing the assets, liabilities, and net worth of the trust as of the beginning of such year. 
(2)ExceptionsParagraph (1) shall not apply to a trust for any taxable year if— 
(A)all the net income for such year, determined under the applicable principles of the law of trusts, is required to be distributed currently to the beneficiaries, or 
(B)the trust is described in section 4947(a)(1).. 
(2)Increase in penalty relating to filing of information return by split-interest trustsParagraph (2) of section 6652(c) of such Code (relating to returns by exempt organizations and by certain trusts) is amended by adding at the end the following new subparagraph: 
 
(C)Split-interest trustsIn the case of a trust which is required to file a return under section 6034(a), subparagraphs (A) and (B) of this paragraph shall not apply and paragraph (1) shall apply in the same manner as if such return were required under section 6033, except that— 
(i)the 5 percent limitation in the second sentence of paragraph (1)(A) shall not apply, 
(ii)in the case of any trust with gross income in excess of $250,000, the first sentence of paragraph (1)(A) shall be applied by substituting $100 for $20, and the second sentence thereof shall be applied by substituting $50,000 for $10,000, and 
(iii)the third sentence of paragraph (1)(A) shall be disregarded.In addition to any penalty imposed on the trust pursuant to this subparagraph, if the person required to file such return knowingly fails to file the return, such penalty shall also be imposed on such person who shall be personally liable for such penalty.. 
(3)Confidentiality of noncharitable beneficiariesSubsection (b) of section 6104 of such Code (relating to inspection of annual information returns) is amended by adding at the end the following new sentence: In the case of a trust which is required to file a return under section 6034(a), this subsection shall not apply to information regarding beneficiaries which are not organizations described in section 170(c).. 
(c)Effective dates 
(1)Subsection (a)The amendment made by subsection (a) shall apply to distributions made after December 31, 2005. 
(2)Subsection (b)The amendments made by subsection (b) shall apply to returns for taxable years beginning after December 31, 2005. 
VIIIMiscellaneous provisions 
801.Provisions relating to plan amendments 
(a)In generalIf this section applies to any plan or contract amendment— 
(1)such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in subsection (b)(2)(A), and 
(2)except as provided by the Secretary of the Treasury, such plan shall not fail to meet the requirements of section 411(d)(6) of the Internal Revenue Code of 1986 and section 204(g) of the Employee Retirement Income Security Act of 1974 by reason of such amendment. 
(b)Amendments to which section applies 
(1)In generalThis section shall apply to any amendment to any plan or annuity contract which is made— 
(A)pursuant to any amendment made by this Act or title VI of the Economic Growth and Tax Relief Reconciliation Act of 2001, or pursuant to any regulation issued by the Secretary of the Treasury or the Secretary of Labor under this Act or such title VI, and 
(B)on or before the last day of the first plan year beginning on or after January 1, 2008.In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986), this paragraph shall be applied by substituting 2010 for 2008. 
(2)ConditionsThis section shall not apply to any amendment unless— 
(A)during the period— 
(i)beginning on the date the legislative or regulatory amendment described in paragraph (1)(A) takes effect (or in the case of a plan or contract amendment not required by such legislative or regulatory amendment, the effective date specified by the plan), and 
(ii)ending on the date described in paragraph (1)(B) (or, if earlier, the date the plan or contract amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect; and 
(B)such plan or contract amendment applies retroactively for such period. 
 
